Exhibit 10.1

SALE OF ASSETS AGREEMENT

between

Planar Systems Oy,

Planar Systems, Inc.

and

Beneq Products Oy

30 November 2012

 

1



--------------------------------------------------------------------------------

1 PARTIES

 

1.1 The Subsidiary

Planar Systems Oy, a corporation organized and existing under the laws of
Finland, having its registered office in Olarinluoma 9, 02200 Espoo.

 

1.2 The Parent Company

Planar Systems, Inc., a corporation organized and existing under the laws of
Oregon having its registered office in 1195 NW Compton Drive Beaverton, OR 97006
(USA).

 

1.3 The Purchaser

Beneq Products Oy, a limited liability company under incorporation, having its
registered office in Olarinluoma 9, 02200 Espoo, Finland.

 

2 DEFINITIONS

“Accounts Receivable” means the accounts receivable of Sellers as of the
Transfer Date relating to or arising out of the operation of the EL Business,
except any accounts receivable from any Affiliate of Sellers, all as identified
in the Closing Accounts and the Closing NAV.

“Adjustment” has the meaning as defined in Section 11.3.

“Affiliate” means with respect to a Party, any other individual, corporation,
partnership, limited liability company, joint venture, trust, unincorporated
organization or other person or entity which, directly or indirectly, controls,
is controlled by or is under common control with such Party.

“Agreement” means this Sale of Assets Agreement including the Appendices, as
amended, modified or restated from time to time, as the case may be.

“Assumed Employee Liabilities” means any unpaid amounts payable by and any
undischarged obligations and liabilities of the Sellers related to the
Transferred Employees and transferring to the Purchaser by operation of law in
accordance with Chapter 1, Section 10 of the Finnish Act on Employment Contracts
(26.1.2001/55, as amended).

“Assumed Liabilities” means liabilities assumed by the Purchaser as defined in
Section 4.2.

 

2



--------------------------------------------------------------------------------

“Business Information” means all material books and records relating to (1) the
conduct of the EL Business as conducted on the Transfer Date, (2) the Transfer
Assets, and (3) the Assumed Liabilities, together with such other books and
records as are necessary to enable the Purchaser to operate the EL Business from
and after the Transfer Date (including, without limitation, the material on the
Sellers’ website in relation to the EL Business).

“Calculation” has the meaning as defined in Section 11.3.

“Closing” means the consummation of the transactions contemplated by this
Agreement as set out in Section 9.

“Closing Accounts” means the accounts listed in the balance sheet included
herewith as Appendix 11b, calculated as of the Transfer Date in the same manner
as was used to create the balance sheet in Appendix 11b including using the same
accounting policies and practices under U.S generally accepted accounting
principles consistently applied, pursuant to Section 11.

“Closing NAV” means the dollar amount / value of the balance sheet line items
associated with assets acquired by the Purchaser under this Agreement (the
Inventory (net of inventory reserve), the Accounts Receivable (net of allowance
for doubtful accounts), Other Current Assets and Fixed Assets, net) minus the
dollar amount / value of the balance sheet line items associated with
liabilities assumed by the Purchaser under this Agreement (the Accounts Payable,
Other Current Liabilities and Long Term Liabilities), in each case as at the
Transfer Date pursuant to the Closing Accounts.

“Commercial Contract” means a contract relating to or necessary in the operation
of the EL Business as of the Transfer Date, including the Customer Contracts,
Orders, the Espoo Lease and the other sale, purchase, supply, license, lease,
service and other contracts as listed in Part I of Appendix 2.

“Customer Contracts” means the current written agreements in force with a
customer of the EL Business on the Transfer Date, as listed in Part II of
Appendix 2.

“Disputed Amount” has the meaning defined in Section 11.3.

“EL Business” means the Sellers’ electroluminescent (or “EL”) display business
as such business is conducted on the Transfer Date, including, but not limited
to (1) the design, development, manufacture, marketing, distribution and sale of
EL panels and displays, (2) the Atomic Layer Deposition (or “ALD”) technology
and know-how utilized by Sellers in the manufacture of EL panels and displays,
and (3) it being clear that the Lotus Subcontract or any of the obligations or
liabilities thereunder will not be assumed by the Purchaser, the business
activities associated with the Subcontract Agreement dated October 1, 2010 (the
“Lotus Subcontract”) between the Parent Company and Lotus Applied Technology,
LLC, an Oregon Limited Liability Company (“Lotus”). For the avoidance of doubt,
the Parties acknowledge and agree that, as set out in Appendix 14b, no
activities relating to the NVIS operations are transferred to the Purchaser,

 

3



--------------------------------------------------------------------------------

“Employees” shall mean the employees belonging to the EL Business as listed in
Appendix 5.

“Employee Settlement Amount” has the meaning as defined in Section 12.2.

“Employee Agreements” has a meaning as defined in Section 4.1(a).

“Employee Inventions” has a meaning as defined in Section 4.1(a).

“Encumbrance” means any security interest, mortgage, pledge, lien, charge,
option, easement, license, adverse right or restriction of any kind including,
without limitation, any restriction on the use, transfer, receipt of income or
other exercise of the attributes of ownership.

“Espoo Facility” means the Subsidiary’s business facility located at Olarinluoma
9, 02200 Espoo, Finland which is leased by the Subsidiary under a Lease
Agreement dated 1 June 1998, as amended from time to time (hereinafter, the
“Espoo Lease”).

“Equipment” means all equipment, machinery, furniture, computer hardware and
other tangible personal property of Sellers as of the Transfer Date, together
with leases and rental agreements with respect to such items, which is used in
or is necessary to operate the EL Business including, without limitation, those
items listed in Appendix 1.

“Excluded Assets” means the assets retained by Sellers as defined in
Section 4.1(b).

“Independent Auditor” means PricewaterhouseCoopers or E&Y or, if such firm is
unable or unwilling to act, such other Internationally recognised independent
accounting firm as shall be agreed upon by the Parent Company and the Purchaser
or, if they are unable to agree, as shall be appointed by the Chairman of the
Finnish Bar Association upon request of any Party.

“Intellectual Property” shall mean all Patents, utility models, Employee
Inventions, trade names, know-how, registered and unregistered designs,
drawings, chip topography rights, product description, copyrights (including the
right to transfer the copyright and the right to alter the work protected by
copyright) and other information and documentation (whether or not covered or
protectable by patent, trademark, copyright, trade secret rights or other
intellectual property rights) or other intellectual property rights, excluding
the name Planar, used in or necessary in the operation of the EL Business on the
Transfer Date including all registrations, applications and licences thereof.

“Inventory” means all Sellers inventory, wherever located, relating to, used in
or necessary in the operation of the EL Business as of the Transfer Date
including raw materials, work-in-progress, finished goods, spare parts and
production supplies.

“IT Licenses” has the meaning as defined in Section 4.1(a).

“Knowledge of Sellers” means the knowledge, after reasonable inquiry, of the
following employees of Sellers: Paivi Ylikoski, Martti Sonninen, Kaisu Segler,
Pirjo Halttunen, Chris Lehtonen, Jukka Lammi, Jan Mikael Mattila, Karri
Kuusikko, Ryan Gray, Rob Baumgartner, Steve Going and Rob Stewart.

 

4



--------------------------------------------------------------------------------

“Law” means any applicable law, order, decree, ordinance, statute, regulation or
directive (having direct effect) in force from time to time.

“Liabilities” means any liabilities, obligations (whether financial or
non-financial), debts, claims, guarantees, costs, expenses and other
responsibilities, whether existing or contingent.

“Loan Agreement I” means the Loan Agreement I dated as of the Transfer Date to
be entered into among the Parent Company, the Subsidiary and the Purchaser, in
substantially the form of Exhibit A hereto.

“Loan Agreement II” means the Loan Agreement II dated as of the Transfer Date to
be entered into among the Parent Company, the Subsidiary and the Purchaser, in
substantially the form of Exhibit B hereto.

“Order” has the meaning as defined in Section 13.2.

“Mutual Co-operation and Services Agreement” means Mutual Co-operation and
Services Agreement dated as of the Transfer Date to be entered into among the
Sellers and the Purchaser, in substantially the form of Exhibit C hereto.

“Parent Company” means Planar Systems, Inc.

“Parties” means the Subsidiary, the Purchaser and the Parent Company altogether
where a “Party” means one of them.

“Patents” means all patents, including registrations and patent applications,
owned by Sellers that are used in or are necessary in the operation of the EL
Business as conducted on the Transfer Date which are listed in Appendix 4
hereto.

“Permit” means any certificate, permit, registration, qualification,
authorization, approval, order, consent, license or other right or privilege
issued by any governmental body necessary to operate the EL Business as
conducted by Sellers on the Transfer Date.

“Purchaser” means Beneq Products Oy.

“Reference Accounts” means the accounts as of May 2012 which is attached as
Appendix 11b.

“Reference NAV” means USD $7,677,000.

“Related Agreements” means the Loan Agreement I, the Loan Agreement II, the
Mutual Co-operation and Services Agreement and the other instruments and
agreements to be delivered under this Agreement.

 

5



--------------------------------------------------------------------------------

“Sellers” means Planar System Oy and Planar System Inc. together (or separately,
as may be required by the context).

“Shared Contract” has the meaning as defined in Section 13.7.

“Subsidiary” means Planar Systems Oy.

“Transaction” means the sale and purchase of the EL Business on the Transfer
Date including the transfer by Sellers of the Transfer Assets and the assumption
by Purchaser of the Assumed Liabilities.

“Transfer Assets” has the meaning as defined in Section 4.1(a).

“Transfer Date” has the meaning as defined in Section 9.

“Transferred Employees” has the meaning as defined in Section 12.1.

 

3 BACKGROUND

The Sellers carry on and are the owners of the EL Business.

The Sellers desire to sell the EL Business, including the Transfer Assets, to
the Purchaser and the Purchaser, desires to purchase the EL Business, including
the Transfer Assets and to assume the Assumed Liabilities, in each case upon the
terms of this Agreement with a view to carry on the EL Business in succession to
the Sellers.

 

4 AGREEMENT FOR SALE / SCOPE OF THE TRANSFER

 

4.1 Assets

 

  (a) Subject to the terms and conditions of this Agreement, as of the Transfer
Date the Sellers hereby sell, transfer, convey, assign and deliver, free and
clear of all Encumbrances, and the Purchaser shall purchase, acquire and assume,
all of the Sellers’ right, title and interest in and to all of the following
assets relating to or necessary to the operation of the EL Business, excluding
the Excluded Assets (collectively, the “Transfer Assets”):

 

  •  

the Equipment, including, without limitation, those items listed in Appendix 1;

 

  •  

the Inventory, including, without limitation, those items listed in Appendix 1a;

 

  •  

the Accounts Receivable;

 

  •  

any Claims of Sellers against third parties relating directly to, or arising
solely out of the operation of, the EL Business including the Transfer Assets or
the Assumed Liabilities;

 

6



--------------------------------------------------------------------------------

  •  

the Business Information;

 

  •  

the Commercial Contracts;

 

  •  

the information technology software licenses existing as of the Transfer Date
and used in or necessary for the operation of the EL Business which are listed
in Appendix 3 (however, excluding those licenses listed in Part II of Appendix
8) (the “IT Licenses”);

 

  •  

the Intellectual Property, including without limitation the Patents and other
items listed in Appendix 4;

 

  •  

the employee inventions including but not limited to undisclosed inventions, in
each case relating to or arising out of the operation of the EL Business, but
excluding any inventions that became the property of another party under the
Lotus Subcontract or the prior Collaboration Agreement with Intel (the “Employee
Inventions”), including, without limitation, those items listed in Appendix 6;

 

  •  

the agreements with Transferred Employees listed in Appendix 7 (the “Employee
Agreements”); and

 

  •  

Permits (except for the Permits that are non-assignable or transferrable by
Sellers to the Purchaser, as listed in Appendix 14b).

 

  (b) Sellers and the Purchaser agree and acknowledge that Sellers are not, by
virtue of this Agreement or otherwise, selling, transferring, conveying,
assigning or delivering to the Purchaser and the Purchaser is not acquiring or
assuming any of the following assets or rights whether or not such assets or
rights relate to or may be necessary to the operation of the EL Business
(collectively, the “Excluded Assets”):

 

  •  

any cash or cash equivalents of Sellers ;

 

  •  

any of Sellers’ rights to refunds or offsets of taxes in relation to the EL
Business or the Transferred Assets that have accrued or otherwise relate to the
periods on or prior to the Transfer Date;

 

  •  

Sellers’ rights under this Agreement, the Related Agreements or otherwise
arising out of or relating to the Transaction;

 

  •  

any insurance policies of Sellers and any proceeds paid or payable under any
such insurance policies (it being agreed and acknowledged that Sellers are not,
under the terms of this Agreement, assigning or transferring any rights relating
to any insurance policy or coverage, whether or not related to the EL Business);

 

  •  

any Permits not assignable or transferrable by Sellers to the Purchaser, as
listed in Appendix 14b;

 

7



--------------------------------------------------------------------------------

  •  

without prejudice to Section 18.1 and without limiting rights to the material on
the web sites in relation to the EL Business, any of Sellers’ domain names, web
sites or any associated or related rights;

 

  •  

those licenses listed in Part II of Appendix 8 (excluded IT licenses).

 

  •  

without prejudice to Section 12, any assets of Sellers under any insurance
policy or benefit plan or program maintained for the benefit of employees of
Sellers including the Employees; and

 

  •  

any other assets of Sellers described in Appendix 8.

 

4.2 Liabilities

Upon the terms and subject to the conditions of this Agreement, the Purchaser
hereby agrees, effective as of the Transfer Date, to assume, pay, perform and
discharge, to the extent required to be paid, performed and discharged after the
Transfer Date, the following specified obligations and liabilities of Sellers
relating to the operation of the EL Business from and after the Transfer Date
(the “Assumed Liabilities”):

 

  •  

Liabilities related to the Commercial Contracts pursuant to Section 13.1;

 

  •  

Liabilities related to the IT Licenses pursuant to Section 13.5;

 

  •  

the trade accounts payable of Sellers relating to the EL Business as
exhaustively set out in Appendix 9;

 

  •  

Assumed Employee Liabilities ;

 

  •  

Liabilities of Sellers for product warranty existing at the Transfer Date up to
the maximum U.S. Dollar amount, all as set forth in Appendix 10.

No other Liabilities than the Assumed Liabilities specified above in this
Section 4.2 shall be assumed by the Purchaser in connection with the Transaction
contemplated hereunder. All other Liabilities of the Sellers (whether or not
relating to the EL Business or the Transfer Assets, hereinafter “Excluded
Liabilities”) shall remain the Liabilities of the Sellers. Without limiting the
generality of the foregoing, the Excluded Liabilities shall, for the sake of
clarity, comprise inter alia (in each event whether or not related to the EL
Business or the Transfer Assets):

 

  (i) any Liabilities required to be paid, performed and discharged on or prior
to the Transfer Date, or which (unless expressly otherwise agreed above in this
Section 4.2) accrue or otherwise relate to events or circumstances occurring on
or prior to the Transfer Date;

 

  (ii) without prejudice to Section 11.7 any taxes and other duties relating to
the EL Business or Transfer Assets that is attributable or otherwise relate to
periods on or prior to the Transfer Date;

 

8



--------------------------------------------------------------------------------

  (iii) any interest-bearing debt of the Sellers;

 

  (iv) any Liability relating to the Excluded Assets; and

 

  (v) any liability based on the product warranty concerning any products
manufactured or services rendered prior to or on the Transfer Date other than
the liabilities specified in Appendix 10. The Sellers shall be responsible for
all such liabilities remaining with the Sellers. However, if the Purchaser
performs any product warranty repair or replacement on behalf of the Sellers
(other than those described in Appendix 10), the Sellers shall indemnify the
Purchaser for any costs and expenses incurred by the Purchaser in relation to
performance of such product warranty. Upon the Purchaser’s request, within 10
days from receiving information on the relevant product warranty claim, the
Sellers shall notify the Purchaser if they wish the Purchaser to perform the
product warranty at the expense of the Sellers. To the extent the Purchaser has
performed product warranty liabilities on behalf of the Sellers the Purchaser
shall have the right to invoice the liabilities exceeding those described in
Appendix 10 from either of the Sellers at the end of each calendar month with
the payment term of 30 days.

 

5 WRONG POCKET PROVISIONS

 

5.1 Allocation of expenses

The Sellers shall be liable and compensate the Purchaser on a dollar-for-dollar
basis for all Excluded Liabilities paid or discharged by the Purchaser after the
Transfer Date. The Purchaser shall notify the Sellers of claims presented by
third parties against the Purchaser relating to Excluded Liabilities. If Sellers
request in writing that Purchaser pay or discharge any Excluded Liabilities on
behalf of the Sellers, and the Purchaser in its discretion agrees to pay or
discharge such Excluded Liability, the Purchaser shall have the right to invoice
any such amounts from either of the Sellers at the end of any calendar month
with the payment term of thirty (30) days.

 

5.2 Allocation of receivables

Subsequent to Closing the Sellers on the one hand and the Purchaser on the other
hand shall, subject to any contrary express provision of this Agreement:

 

  (i) account to each other, as soon as is reasonably practicable, for any
monies, assets or services received by or on behalf of it on or after Closing
which relate to the relevant business of the other Party (the EL Business being
the Purchaser’s business after Closing). Without limiting the generality of the
foregoing, the Sellers shall pay to the Purchaser any amounts that the Sellers
receive under the Commercial Contracts or otherwise relating to the EL Business
or the Transfer Assets after the Transfer Date; and

 

9



--------------------------------------------------------------------------------

  (ii) upon it receiving any notices, correspondence, information or enquiries
in relation to any such business of the other Party, pass the same, as soon as
is reasonably practicable, to the other Party.

 

5.3 Further assets

In the event that, after the date of this Agreement, any Party identifies
(i) any Transfer Assets that have not been effectively transferred to the
Purchaser, or (ii) additional assets that were used in or necessary in the
operation of the EL Business as conducted by Sellers on the Transfer Date that
have not been included among the Transfer Assets, the Sellers shall, upon the
Purchaser’s request, take any action necessary to effectively transfer such
assets to the Purchaser without any additional payment.

 

6 DELIVERIES AT SIGNING

At signing of this Agreement

 

  a) the Parties shall sign and deliver the Related Agreements; and

 

  b) undertake any necessary other actions or present further documents as may
be required for the completion of this Agreement.

 

7 TRANSFER OF TITLE

On the Transfer Date title to and possession of the Transfer Assets shall
transfer from Sellers to the Purchaser.

 

8 ACTIONS PRIOR TO CLOSING

 

8.1 Board approvals

The obligation of each Party to consummate the actions set out in Section 9 is
subject to the Boards of Directors of each of the Subsidiary, the Parent Company
and the Purchaser having approved this Agreement and the transactions
contemplated hereby on or prior to the Transfer Date.

 

8.2 Third Party Consent:

The obligation of the Purchaser to consummate the actions set out in Section 9
is subject to, on or prior to the Transfer Date, the Sellers having delivered
consents and approvals as set forth on Appendix 11.

 

10



--------------------------------------------------------------------------------

8.3 Agreement with CEI

The obligation of the Purchaser to consummate the actions set out in Section 9
is subject to, on or prior to the Transfer Date, the Purchaser and CEI having
entered into a mutually satisfactory agreement regarding assembly services to be
provided by CEI after the Transfer Date.

 

8.4 Certain Key Persons

The obligation of the Purchaser to consummate the actions set out in Section 9
is subject to, on or prior to the Transfer Date, the Purchaser and Mr. Jim Liu
having entered into a mutually satisfactory agreement regarding the employment
or services of such person as of or following the Transfer Date (and conditional
upon Closing). For the avoidance of doubt, the Sellers shall release (or cause
that their relevant Affiliates release) Jim Liu from his employment to enable
him to commence employment or service relationship with the Purchaser upon
Closing and shall pay out (or cause that the relevant Sellers’ Affiliate pay
out) to Jim Liu all amounts and be otherwise responsible and liable for all
obligations and liabilities related to the employment relationships between the
Seller or any Seller Affiliate and Jim Liu (including, without limitation, all
accrued, unused paid time off and holiday remuneration).

 

9 CLOSING

The Closing takes place on the Transfer Date. The Transfer Date is 30 November
2012 at 24.00 (EET).

At Closing:

 

  (a) the Sellers shall present a release letter from the Bank of America
pursuant to which the Bank of America has released any Encumbrances it may hold
with respect to the Transfer Assets (and the Sellers remain responsible for such
release being complete);

 

  (b) the Sellers shall transfer to the Purchaser and the Purchaser shall assume
from the Sellers the Transfer Assets and the Assumed Liabilities;

 

  (c) the Purchaser shall pay the Estimated Purchase Price pursuant to
Section 11.2;

 

  (d) the Sellers shall pay to the Purchaser the Employee Settlement Amount
pursuant to Section 12;

 

  (e) the Sellers will transfer the corporate books and other documents to the
Purchaser pursuant to Section 10.

All actions set out above in this Section (or otherwise in relation to Closing)
will be recorded in a closing memorandum and they are deemed to have occurred
simultaneously as a part of a single transaction and in the proper sequence and
no delivery is deemed to have been made and no Closing is deemed to have
occurred until each such action has been completed.

 

11



--------------------------------------------------------------------------------

10 CORPORATE BOOKS

The corporate books and the bookkeeping and other corporate documents relating
to the EL Business in the possession of Sellers will, to the extent not
prohibited by applicable Laws, be transferred by the Sellers to the Purchaser at
Closing. Further, after Closing the Sellers shall ensure that the Purchaser will
be granted access to such books and records, archives and employees of the
Sellers which have not been transferred to the Purchaser, as may be reasonably
required by the Purchaser in order to operate the EL Business or satisfy demands
by any authorities.

 

11 PURCHASE PRICE

 

11.1 The Purchase Price

The base purchase price payable by the Purchaser for the sale by Sellers of the
EL Business shall be USD 6,500,000 (the “Estimated Purchase Price”) plus or
less, as the case may be, the Adjustment calculated pursuant to Section 11.3
(the “Purchase Price”).

Furthermore the Purchaser shall pay an earn-out based additional purchase price,
if any, pursuant to Section 11.6 (“Additional Purchase Price”).

 

11.2 Payment of the Purchase Price

At Closing, the Purchaser shall pay and deliver USD 3.9 million ($3,900,000) of
the Estimated Purchase Price by wire transfer of immediately available funds to
Sellers as follows:

 

  (a) $819,000 shall be paid to the Parent Company at a bank account designated
by the Parent Company in writing prior to the Transfer Date; and

 

  (b) $3,081,000 shall be paid to the Subsidiary at a bank account designated by
the Parent Company in writing prior to the Transfer Date.

At Closing, the Purchaser shall pay and deliver USD 2.6 million ($2,600,000) of
the Estimated Purchase Price in the form of two promissory notes on the terms
set forth in Loan Agreement I and Loan Agreement II .

 

11.3 Adjustment

The Estimated Purchase Price is based on the Reference NAV as per the Reference
Accounts.

The difference (on a dollar-for-dollar basis) exceeding USD 200,000 between
(a) the Closing NAV and (b) the Reference NAV shall constitute the “Adjustment”.

If the Adjustment is positive, the Purchaser shall pay the Adjustment to the
Sellers and if the Adjustment is negative, the Sellers shall pay the Adjustment
to the Purchaser pursuant to Section 11.5 below.

 

12



--------------------------------------------------------------------------------

The Closing Accounts, including a calculation of the Closing NAV (jointly, the
“Calculation”), shall be prepared and delivered in writing to the Sellers as
soon as practicable after Closing, however not later than thirty (30) days
following the Transfer Date. If the Sellers disagree with the Calculation, the
Sellers shall submit a written notice thereof to the Purchaser not later than
thirty (30) days after the date of receipt of the Calculation by the Sellers,
indicating the adjustments demanded by the Sellers to the Calculation and the
reasons therefor as well as the amount that the Sellers believe to be the
correct Adjustment (the disputed amounts being the “Disputed Amount”). If the
Purchaser does not receive such notice of dispute within such thirty (30) day
period, or if the Purchaser receives the written acceptance of the Calculation
by the Sellers before the expiry of such thirty (30) day period, the Calculation
shall be deemed final and binding on the Parties.

For the purpose of reviewing the Calculation, the Sellers’ representatives shall
have reasonable access to the personnel, book-keeping material and records
relating to the EL Business.

 

11.4 Disputed Amount

The Disputed Amount shall be settled as follows: The Parties shall in good faith
endeavour to resolve the Disputed Amount within ninety (90) days from the
Transfer Date. If such resolution cannot be reached within such ninety (90) day
period, the Disputed Amount shall be resolved by the Independent Auditor upon
the written request of either Party. The Parties shall jointly instruct the
Independent Auditor that he/she shall (a) act as an expert and not as an
arbitrator; (b) determine the Disputed Amount on the basis of the matters
described in the Calculation and the Sellers’ notice of dispute and other
materials that the Parties may submit; (c) render his/her written decision,
together with the reasons therefor, in English within thirty (30) days from the
submission of the dispute. Each Party shall be entitled but also obliged to
provide the Independent Auditor with documentation and assistance deemed
necessary either by the other Party or the Independent Auditor for resolving the
Disputed Amount. A copy of any written communication between one Party and the
Independent Auditor shall simultaneously be provided to the other Party.

Either Party may dispute the resolution of the Independent Auditor by initiating
arbitral proceedings in accordance with Section 21 within fourteen (14) days
from the date of receipt of the resolution of the Independent Auditor. If no
arbitral proceedings have been initiated within such fourteen (14) day period,
or if the Parties have accepted the resolution of the Independent Auditor in
writing before the expiry of such fourteen (14) day period, the resolution of
the Independent Auditor shall be deemed final and binding upon the Parties. The
Independent Auditor or the arbitral tribunal, as the case may be, shall further
decide on the allocation of their fees between the Parties.

 

11.5 Payment of the Adjustment

The Adjustment (or any undisputed part thereof, as the case may be) shall be
paid by the relevant Party to the other Party, in immediately available funds on
the bank account designated by the receiving Party to the other Party in
writing, within three (3) business days from the date when the Adjustment has
been determined through the Parties’ joint resolution, the Independent Auditor’s
final and binding resolution or by the arbitral tribunal, as the case may be.

 

13



--------------------------------------------------------------------------------

11.6 Additional Purchase Price

After the end of each of the three calendar years after Closing (on each of
December 31, 2013, 2014 and 2015), the Purchaser shall pay Additional Purchase
Price, if any, equal to the higher of:

(a) 10% of all revenue for the calendar year derived from New Design Wins (as
defined in Appendix 11c), payable however only in the event that the revenues of
the EL Business as operated by Beneq (calculated in accordance with Appendix
11c) for the calendar year exceeds USD 20 million ($20,000,000); or

(b) 10 % of the amount by which the revenues of the EL Business as operated by
Beneq (calculated in accordance with Appendix 11c) for the calendar year exceeds
USD 20 million ($20,000,000),

in each event calculated in accordance with principles set out in Appendix 11c.

The aggregate amount of the Additional Purchase Price payable by the Purchaser
may not in any event exceed USD 3.5 million ($3,500,000).

The Purchaser shall prepare the calculation of the Additional Purchase Price
annually by the end of February in accordance with principles set out in
Appendix 11c and provide the calculation for the Sellers’ review. Additional
Purchase Price determined pursuant to above, if any, shall be paid by the
Purchaser within five (5) business days from (a) the date when the Earn-Out
Schedule and the Additional Purchase Price (if any) have been agreed between the
Parties or decided by the Arbitrating Accountant (in accordance with Appendix
11c).

 

11.7 VAT and TAXES

The Transaction constitutes a transfer of business for the purposes under
Article 19a of the Finnish Act on value added tax. The Purchaser hereby confirms
in accordance with Article 209f of the said act that it will continue to use the
Transfer Assets in its business activities following the Transfer Date. However,
should any VAT be required to be paid in Finland as a result of the consummation
of the transactions contemplated by this Agreement, the Purchaser shall pay such
VAT.

If the Purchaser receives claims or is held liable by the tax authorities for
any tax or duty in relation to the EL Business or the Transferred Assets that
has accrued or otherwise relates to the time period prior to and including the
Transfer Date, the Sellers shall indemnify and hold harmless the Purchaser for
any such liability and for any related amounts, such as interest or penalties,
charged by the relevant tax authority.

If the Sellers receive claims or Sellers are held liable by any relevant tax
authority for any tax or duty in relation to the EL Business (as conducted by
the Purchaser after the Transfer Date) or the Transferred Assets that has
accrued or otherwise relates to the time period

 

14



--------------------------------------------------------------------------------

following the Transfer Date, the Purchaser shall indemnify and hold harmless the
Sellers for any such liability and for any related amounts, such as interest or
penalties, charged by the relevant tax authority.

 

12 EMPLOYEES

 

12.1 Transferred Employees

The sale and purchase under this Agreement constitutes a transfer of undertaking
under Chapter 1, Section 10 of the Finnish Employment Act (26.1.2001/55, as
amended) and on the Transfer Date, all Employees, other than the Employees
listed in Appendix 12 retained by Sellers (the “Retained Employees”), will
transfer and become employees of Purchaser as from the Transfer Date in
accordance with the Finnish Employment Act (collectively, the “Transferred
Employees”).

For the avoidance of doubt, any Employee is only regarded a Retained Employee
provided that he/she will have, by Closing, entered into a tripartite agreement
with the Purchaser and the relevant Seller (or Seller’s Affiliate) according to
which the employee shall not become or be deemed to become an employee of the
Purchaser and shall not present any claims against the Purchaser relating to the
transfer of undertaking, and if any Retained Employee does not enter into such
agreement, he/she is considered as a Transferred Employee. The Sellers shall
indemnify and hold harmless the Purchaser in respect of any costs, damages and
expenses related to any claims from Retained Employees. In case any other
employees of the Sellers or their Affiliates than the Transferred Employees or
Retained Employees claim that they would have been entitled to transfer to the
Purchaser pursuant to Section 12.1, the Sellers shall (i) use, and shall cause
that their relevant Affiliates use, all reasonable measures to persuade such
employees to conclude a tripartite agreement with the Purchaser and the relevant
Seller (or Seller’s Affiliate) according to which the employee shall not
transfer to the employment of the Purchaser and shall not present any claims
against the Purchaser relating to the transfer of undertaking, and (ii) shall
indemnify and hold harmless the Purchaser in respect of any costs, damages and
expenses related to any claims from such other employees of the Sellers or their
Affiliates.

 

12.2 Accrued Liabilities

All amounts in respect of accrued and unpaid salaries and bonuses earned by
Employees or other similar payments owed to Employees by operation of law or
mandatory regulations for the period up to and including the Transfer Date shall
be the responsibility of Sellers. The Sellers shall calculate the estimated
monetary amount of the Assumed Employee Liabilities accrued by (and including)
the Transfer Date and such amount minus one-half of the amount accrued as of the
Transfer Date with respect to holiday or personal time off for all Transferred
Employees (the “Employee Settlement Amount”) shall be paid by the Sellers to
Purchaser at Closing (and to the extent the actual monetary amount of the
Assumed Employee Liabilities accrued by (and including) the Transfer Date
differs from the amount paid at Closing, such amount shall be paid by the
relevant Party to the other Party in connection with the payment of the
Adjustment under Section 11.5 or thereafter, as the case may be).

 

15



--------------------------------------------------------------------------------

For the avoidance of doubt, the Sellers shall be solely responsible and liable
for any liabilities and obligations towards the Employees other than Assumed
Employee Liabilities (for the avoidance of doubt, the Assumed Employee
Liabilities including the one-half of the amount accrued as of the Transfer Date
with respect to holiday or personal time off for all Transferred Employees not
included as part of the Employee Settlement Amount), including without
limitation, any bonuses or incentives which are not considered as part of the
Employee’s employment and thus not as Assumed Employee Liabilities. The Sellers
shall pay such amounts directly to employees.

 

12.3 Employee Communication

Each Party shall take all actions as may be required under any Law, collective
agreement or other agreement to properly inform and consult or, as may be
necessary or desirable as a result of such informing or consultation, to
properly obtain all authorisations, consents or approvals from, the Employees or
the relevant Employee representatives in order for the Sellers to transfer the
Transferred Employees to the Purchaser. Each Party shall comply with an employee
communications plan (including a timeline for implementation), substantially in
the form attached as Appendix 12a, in order to ensure a smooth transition of the
Transferred Employees to the Purchaser and minimal disruption to the EL
Business.

Each Party shall be responsible for and shall indemnify and hold harmless the
other Party against any liability arising from a failure by it to comply with
requirements of or obligations under any law regarding the transfer of
undertaking (including, but not limited to, any information duties).

 

12.4 Employees of the Shanghai office

The Parties’ intention is that the four (4) employees currently working for the
EL Business in the Sellers’ office in Shanghai through a labour service provider
Shanghai Foreign Service Co., Ltd will, as of the Closing under this Agreement,
work for the Purchaser (or its affiliates or their relevant rep office in
Shanghai). As the agreements regarding such change have not yet been finalised,
the Parties hereby agree that the Purchaser (or its affiliates) will accept that
the years of service relevant in the determination of a potential severance
payment of such employees shall take into account the years of service while
such employees still worked for the Sellers, as disclosed by the Sellers prior
to the date hereof (without the Sellers having to compensate anything to the
Purchaser for such responsibility), but otherwise the Sellers shall be
responsible and liable for any salaries, holiday entitlements, social charges
and any other payments, responsibilities and liabilities in relation to such
employees that accrue or relate to events or circumstances occurring prior to
and including the Transfer Date. The Parties shall sign the relevant contracts
and take other actions to give effect to the above principle.

 

13 ASSIGNMENT OF RIGHTS AND AGREEMENTS

 

13.1 Commercial Contracts

The Commercial Contracts are as of the Transfer Date transferred to the
Purchaser.

 

16



--------------------------------------------------------------------------------

The Sellers shall perform and be responsible for all obligations and liabilities
under or related to the Commercial Contracts to the extent such obligations are
required under the Commercial Contracts to be performed or discharged or such
liabilities accrue or relate to events or circumstances occurring prior to and
including the Transfer Date. The Sellers shall indemnify and hold harmless the
Purchaser against any costs or expenses (including without limitation reasonable
legal fees) arising out of or relating to a non-performance or a breach of any
Commercial Contract prior to and including the Transfer Date by the Seller.

The Purchaser shall perform and be responsible for all obligations and
liabilities under or related to the Commercial Contracts to the extent such
obligations are required under the Commercial Contracts to be performed or
discharged or such liabilities accrue or relate to events or circumstances
occurring following the Transfer Date (however, excluding any obligations and
liabilities due to the fact that a consent or waiver required from a third party
has not been obtained by the Transfer Date). The Purchaser shall indemnify and
hold harmless the Sellers against any costs or expenses (including without
limitation reasonable legal fees) arising out of or relating to a
non-performance or breach of any Commercial Contract by the Purchaser following
the Transfer Date (however, excluding any non-performance or breach due to the
fact that a consent or waiver required from a third party has not been obtained
by the Transfer Date).

Sellers shall not take any action for the purpose of discouraging any customer
of the EL Business from continuing to do business with the Purchaser.

The Parties have prior to Closing received the consents relating to the transfer
of the Commercial Contracts listed in Appendix 11. Without prejudice to
Section 8.2, in case further consents or waivers of third parties are required
for the assignment and transfer of the Commercial Contracts, the Sellers shall
obtain (or to procure the obtaining of) such consents or waivers as soon as
possible after Closing, and the Purchaser shall take all reasonable efforts to
assist the Sellers. In case a third party that must consent to the assignment of
a particular contract to Purchaser refuses to do so, the Parties will cooperate
and agree in good faith on an arrangement under which the contract is performed
by Purchaser on a subcontract basis or on some other arrangement that places the
Parties in the same position as would an assignment, provided that such
arrangement is not expressly prohibited by the Commercial Contract in concern
(in which case the Parties will negotiate in good faith how the situation is
solved). Until the relevant consents or waivers are obtained, the Sellers shall
after Closing give the benefit of the Commercial Contracts to the Purchaser and
give all reasonable assistance to the Purchaser, at the Purchaser’s request, to
exercise or enforce the rights and perform the obligations, in each case, of the
Sellers under the Commercial Contracts.

As regards the “Supply Agreement between ETA and the Planar for Transparent
Electroluminescent Displays in Wrist Watches” (with appendices), dated in
November 2012, the Parties in particular agree and acknowledge that any payments
by ETA to Planar under the said agreement shall belong to the Purchaser and, if
these to any extent have been or will be received by any of the Sellers, the
Sellers shall cause such payments to be immediately forwarded in full to the
Purchaser (including, without limitation, payments referred to in Section 3.1 of
the said agreement).

 

17



--------------------------------------------------------------------------------

According to the “Buffer Stock Agreement” between CEI Contract Manufacturing
Limited (“CEI”) and the Parent Company dated 18 February 2011, the Parent
Company has authorized CEI, for two years from 18 February 2011, to purchase and
keep on hand, for the sole purpose of building certain EL components for the
Parent Company, the materials and quantities defined in an Exhibit A to such
agreement, required for CEI to produce EL displays in sufficient number to meet
the Parent Company’s rotating 90 day purchase forecast. Further, according to
the agreement, in the event when there is no demand for 3 months, CEI reserves
the right to sell back these components to the Parent Company. However, the
Sellers have informed the Purchaser that at the date hereof, there is no buffer
stock as the Parent Company and CEI have agreed not to apply the Buffer Stock
Agreement anymore. Instead, the Parent Company has agreed, upon CEI’s request,
to purchase back from CEI certain components listed in Appendix 18 purchased by
CEI upon authorization of the Sellers which may not be ultimately consumed. As
of 12 September 2012, the total amount of authorized risk buy material, in
aggregate, that were not consumed, amounted to USD 61,220.19 as per Appendix 18
(the “CEI MOQ Stock”). Further, Appendix 19 contains a listing of certain items
which are excess material due to no demand (the total value of such items being
USD 32,581.47 on the date hereof), which the Parent Company has also undertaken
to buy back at CEI’s request (the “Excess Stock”). The Parent Company has
informed the Purchaser that so far CEI has not exercised its right to sell back
components to the Parent Company (or demanded such right to be exercised), even
though some of the components appear to be more than 12 months old. The Parties
have agreed that the above described obligations of the Parent Company to buy
back the components of the CEI MOQ Stock and/or Excess Stock will be transferred
to the Purchaser as described above upon Closing, subject to the following:
(i) the Parent Company represents and warrants that the information included in
Appendices 18 and 19 is true, correct and complete, (ii) the Parent Company will
indemnify and hold harmless the Purchaser from (x) any claims of CEI, presented
at the latest on 30 November 2013, regarding selling back to the Purchaser any
components purchased by CEI which at the Transfer Date were more than three
(3) months old (i.e. purchased more than 3 months ago), and (y) any costs and
losses arising from any claim of CEI, regarding selling back any components
purchased by CEI on or prior to the Transfer Date which are not presented in
Appendices 18 and 19 as part of CEI MOQ Stock amounting to USD 61,220.19 or as
part of Excess Stock amounting to USD 32,581.47, or for which the price payable
by Purchaser exceeds the value presented in such Appendices.

 

13.2 Orders

All orders for delivery of EL Business products (“Orders”), partly or wholly
unfulfilled as of the Transfer Date, obtained in the ordinary course of business
before the Transfer Date shall be transferred to Purchaser as from the Transfer
Date. In case consents or waivers of third parties are required for the
assignment and transfer of Orders, the Sellers shall obtain (or to procure the
obtaining of) such consents or waivers as soon as possible after Closing, and
the Purchaser shall take all reasonable efforts to assists the Sellers. In case
a customer that must consent to the assignment of a particular Order to
Purchaser refuses to do so, the Parties will cooperate and agree in good faith
on an arrangement under which the Order is performed by Purchaser on a
subcontract basis or on some other arrangement that places the Parties in the
same position as would an assignment, provided that such arrangement is not
expressly prohibited by the Commercial Contract in concern (in which case the
Parties will negotiate in good faith how the situation is solved).

 

18



--------------------------------------------------------------------------------

Sellers shall promptly refer to the Purchaser all enquiries, regardless if
received by phone, in writing or orally, relating to the EL Business. Without
limiting the foregoing, in respect of the Sellers’ distributors, customers and
other parties who have prior to Closing purchased EL products from the Sellers
(or provided services related to the EL Business to any of the Sellers), but
with respect of which the contracts were not transferred to the Purchaser at
Closing, the Sellers shall cooperate and take all reasonable measures to assist
the Purchaser in entering into new agreements with such customers, distributors
and other parties.

 

13.3 Marketing and sales activities

The Purchaser may make use of the Employee’s experience in all of their
marketing and sales activities, specifically including the experience gained and
accomplishments made before the Transfer Date.

 

13.4 Patents

 

  1. The Purchaser and Sellers acknowledge that the ownership in the Patents
shall be transferred effective as of the Transfer Date and the Subsidiary and
Parent Company shall, at the Purchaser’s expense, take and shall cause that
their relevant Affiliates take all actions and execute all documents and
instruments reasonably requested by the Purchaser or necessary or customary to
vest title relating to such Patents in, and cause the transfer of all
registrations for, the Patents to the Purchaser.

 

  2. Upon Closing, the Purchaser will acquire the ownership and all intellectual
property rights in and to all Intellectual Property in addition to the Patents.
The list of such Patents to be transferred to Purchaser at Closing hereunder is
attached as Appendix 4 of this Agreement. Should any employee of Sellers or
their Affiliates make an invention within twelve (12) months after the Transfer
Date (a) that relates solely to the EL Business, Sellers shall offer to assign
such invention to the Purchaser free of charge and (b) that does not relate
solely to the EL Business but that is useful in the EL Business, Sellers shall
offer to the Purchaser a royalty-free license to such invention.

 

13.5 IT Separation

The IT Licenses are as of the Transfer Date transferred to the Purchaser. The
Parties acknowledge that consents for transferring IT Licenses have been
obtained by Closing only for software and/or other applications listed in
Appendix 11. The Sellers are responsible for obtaining all necessary consents
with respect to the other IT Licenses as soon as possible after the Transfer
Date. The Sellers shall indemnify and hold harmless the Purchaser against any
costs or expenses (including without limitation costs due to third party claims,
cover purchases (in Finnish: kateosto) and reasonable legal fees) arising out of
or relating to the fact that a consent or waiver required from a third party has
not been obtained by the Transfer Date.

 

19



--------------------------------------------------------------------------------

The IT separation shall be executed in accordance with the Mutual Co-Operation
and Services Agreement.

The Sellers shall perform and be responsible for all obligations and liabilities
under or related to the IT Licenses to the extent such obligations are required
under the IT Licenses to be performed or discharged or such liabilities accrue
or relate to events or circumstances occurring prior to and including the
Transfer Date. The Sellers shall indemnify and hold harmless the Purchaser
against any costs or expenses (including without limitation reasonable legal
fees) arising out of or relating to a non-performance or a breach of any IT
License prior to and including the Transfer Date (including any obligations and
liabilities due to the fact that a consent or waiver required from a third party
has not been obtained by the Transfer Date).

The Purchaser shall perform and be responsible for all obligations and
liabilities under or related to the IT Licenses to the extent such obligations
are required under the IT Licenses to be performed or discharged or such
liabilities accrue or relate to events or circumstances occurring following the
Transfer Date (however, excluding any obligations or liabilities relating to the
fact that a consent or waiver required from a third party has not been obtained
by the Transfer Date). The Purchaser shall indemnify and hold harmless the
Sellers against any costs or expenses (including without limitation reasonable
legal fees) arising out of or relating to a non-performance or breach of any IT
License by the Purchaser after the Transfer Date (however, excluding any
non-performance or breach due to the fact that a consent or waiver required from
a third party has not been obtained by the Transfer Date).

For the avoidance of doubt, the above described division of obligations and
liabilities in relation to the IT Licenses shall apply between the Sellers and
the Purchaser regardless of anything to the contrary agreed with any licensor or
other contracting counterparty under IT Licenses under any assignment agreement
or other document.

 

13.6 Transfer of Permits

All Permits listed in Appendix 14a are as of the Transfer Date transferred to
the Purchaser.

In case consents or waivers of third parties (not yet obtained) are required for
the assignment and transfer of such Permits, the Sellers shall take all
reasonable efforts to obtain (or to procure the obtaining of) such consents or
waivers as soon as possible after Closing, and the Purchaser shall each take all
reasonable efforts to assists the Sellers. In case a third party that must
consent to the assignment of a particular contract to Purchaser refuses to do so
despite the reasonable efforts of the Sellers, the Parties will cooperate and
agree in good faith on an arrangement that places the Parties in the same
position as would an assignment. Until the relevant consents or waivers are
obtained, the Sellers shall give all reasonable assistance to the Purchaser to
exercise or enforce the rights and perform the obligations, in each case, of the
Sellers under such Permits.

The Parties acknowledge that the Purchaser shall notify the environmental
authorities of the change of the identity of the operator of EL Business, where
after such authorities consider whether they approve the transfer of the
environmental permit to the Purchaser

 

20



--------------------------------------------------------------------------------

(unconditionally or subject to certain conditions). The Sellers shall cooperate
with the Purchaser and take all reasonable efforts to assist the Purchaser
(including, without limitation, providing any required information or
documentation and agreeing on relevant transitional arrangements) in obtaining
such approval as soon as possible after Closing, and until the relevant
approvals are obtained, the Sellers shall give all reasonable assistance to the
Purchaser, at the Purchaser’s request and cost, to ensure the compliance with
the environmental permits and other environmental compliance.

With respect to the non-assignable Permits listed in Appendix 14b, the Sellers
shall cooperate with the Purchaser and take all reasonable efforts to assist the
Purchaser (including, without limitation, providing any required information or
documentation and agreeing on relevant transitional arrangements) in obtaining
such Permits as soon as possible after Closing, and until the relevant Permits
are obtained, the Sellers shall give all reasonable assistance to the Purchaser,
at the Purchaser’s request and cost, to ensure the compliance with applicable
laws and regulations, and where relevant, with contractual obligations under the
Commercial Contracts.

 

13.7 Shared Contracts

The Commercial Contracts that are partly associated with the EL Business and
partly with other businesses of the Sellers or their affiliates (the “Shared
Contracts”) are set out in Part I of Appendix 8. The Sellers shall use their
best efforts to have, in close cooperation with the Purchaser, all Shared
Contracts divided as soon as practicable after Closing, by agreeing upon and
documenting with the counterparty an appropriate separation of the rights and
obligations associated with the EL Business and the rights and obligations
associated with other businesses of the Sellers or their affiliates.

Until a division of a Shared Contract is agreed and documented by all relevant
parties, the Parent Company or the Subsidiary shall remain a party to the Shared
Contracts, and the Sellers shall give all reasonable assistance to the
Purchaser, at the Purchaser’s request, to exercise or enforce the rights and
perform the obligations associated with the EL Business under the Shared
Contracts. Without limiting the foregoing, until such division is achieved, the
Sellers shall without delay communicate to the Purchaser any customer orders and
other orders for delivery of EL Business products as well as all enquiries
relating to the EL Business under the Shared Contracts, and the Parties shall
agree upon the arrangement whereby the Shared Contract, for the relevant part
pertaining to the EL Business, will be performed by the Purchaser (at the cost
and for the benefit of the Purchaser but formally in the name of the Sellers).

If a Shared Contract relates to supplies, deliveries or services to the Sellers,
the Purchaser shall have the benefit of all outstanding orders relating to the
EL Business under such Shared Contracts (a non-exclusive listing of such orders
set out in Appendix 2, sheets Open PO’s Espoo and Open PO’s Beaverton), and
shall, pursuant to Section 4.2, pay, to the extent required to be paid after the
Transfer Date, the trade accounts payable set out in Appendix 9. Until a
division of such Shared Contract has been achieved, the Sellers shall facilitate
that the Purchaser may (at the cost of the Purchaser but formally in the name of
the Sellers) order products and otherwise enforce the rights associated with the
EL Business under such Shared Contracts.

 

21



--------------------------------------------------------------------------------

If there are other contracts (than those identified in Part 1 of Appendix 8),
which are partly associated with the EL Business and partly with other
businesses of the Sellers or their affiliates, upon request of the Purchaser the
above principles shall be applied with respect to such contracts.

 

13.8 Sellers Performance of Lotus Subcontract

Notwithstanding anything in this Agreement to the contrary, from and after the
Transfer Date until the earlier to occur of (1) the Purchaser (in its
discretion) entering into a new agreement directly with the party that is the
ultimate beneficiary of the Lotus Subcontract relating to the services covered
by the Lotus Subcontract, or (2) the termination of the Lotus Subcontract (the
first to occur of the preceding (1) or (2) , the “Lotus Transfer Time”), Sellers
shall retain and not transfer ownership of the assets and employees required for
the purposes of the Lotus Subcontract as detailed in Exhibit D (including the
named employees’ know-how solely in relation to the Lotus Subcontract) (from
which employees a separate acknowledgement has been received ). Immediately upon
the Lotus Transfer Time, any and all such property, rights and employees not
transferred at the Transfer Date based upon this Section 13.8 shall immediately,
and without further action on the part of any party, transfer to the Purchaser
hereunder and the Sellers shall at the Purchaser’s request execute any and all
documents that may be needed to effect and complete such transfer. From the
Transfer Date until the Lotus Transfer Time and the due completion of the
transfer to Purchaser, notwithstanding that the Lotus Subcontract shall be
performed by Sellers, the Parties will take such actions, in good faith, as are
necessary to place the Parties in the same economic position as they would be if
all property and employees were transferred to the Purchaser on the Transfer
Date and Purchaser was the Party to perform, and benefit from the business
under, the Lotus Subcontract.

The Sellers shall (i) not terminate the Lotus Subcontract without the prior
consent of Purchaser; and (ii) cooperate in good faith and assist (as may be
requested the Purchaser) in the Purchaser’s negotiations concerning the new
agreement referred to herein; and (iii) shall run the retained operations taking
into account the best interests of the Purchaser and keep the assets and rights
to be transferred to the Purchaser hereunder intact and in good and normal
working order and condition.

It is expressly acknowledged and agreed that the consideration for the assets,
employees, rights and business to be transferred hereunder is included in the
Purchase Price and in no event shall any further compensation or consideration
whatsoever be payable by the Purchaser to any of the Sellers on the Lotus
Transfer Time on in relation thereto. In the event that prior to the end of the
term of the Lotus Subcontract, Sellers terminate or cause the termination of the
Lotus Subcontract due to a breach thereof by Sellers, Sellers shall be liable to
Purchaser for an early termination penalty equal to (A) the gross revenue
payable to Sellers for the unexpired portion of the base term of the Lotus
Subcontract multiplied by (B) forty-two and half per cent (42.5%). Within not
longer than 30 days after such termination, Sellers shall, at its discretion,
either pay the penalty amount to the Purchaser in cash or execute and deliver a
document indicating its agreement to set off the termination penalty amount
against the amount outstanding under Vendor Note II.

 

22



--------------------------------------------------------------------------------

For the avoidance of any doubt, save for the assets and employees specifically
detailed in Exhibit D, the provisions of this Section 13.8 shall not in any
other way limit the business and rights to be transferred to the Purchaser
hereunder as of the date hereof.

 

14 REPRESENTATIONS AND WARRANTIES OF SELLERS

Each of the Parent Company and the Subsidiary represents and warrants to the
Purchaser that, except as is otherwise set forth in the disclosure schedule
attached hereto as Appendix 12b (the “Sellers Disclosure Schedule”), the
following statements contained in this Section 14 (together with the information
included in any Appendix made a part of the statements contained in this
Section 14) are true and correct as of the Transfer Date:

 

14.1 The Transaction

 

  1. Each of the Parent Company and the Subsidiary is duly organised and validly
existing under the laws of its domicile, has the corporate power to carry on the
EL Business, and has the legal and corporate capacity, power and authority to
enter into this Agreement and to sell the Transfer Assets to the Purchaser and
to consummate and perform the all other transactions contemplated by this
Agreement. The decision in this respect has been taken in a meeting of the Board
of Directors of the Parent Company and an extraordinary shareholders meeting of
the Subsidiary and a certified copy of the Parent Company board resolutions and
the minutes of the extraordinary shareholders meeting of the Subsidiary are
attached as Appendix 13.

 

  2. The execution and delivery of, and the performance by the Sellers of their
obligations, under this Agreement and the Related Agreements, do not result in a
breach of any Law, Permit, judgment or order of any court or authority, contract
or obligation binding on any of the Sellers, or any provision of the articles of
association or any corporate resolutions of, or require any consent or approval
of any shareholders, partners or financiers of the Sellers. The Sellers do not
need any consent or approval by any governmental or other competent authority
for the execution and delivery of, or the performance by the Sellers of their
obligations, under this Agreement or the Related Agreements.

 

  3. At the Transfer Date at Closing the Transfer Assets will be validly
transferred to the Purchaser.

 

  4. The Transfer Assets, together with the services to be provided by the
Sellers under the Related Agreements, includes all assets and rights necessary
to conduct the EL Business as conducted by Sellers prior to and on the Transfer
Date without the necessity of incurring additional costs for the acquisition of
further assets or services and the consummation of transactions contemplated
herein will not prevent or restrict the conduct of the EL Business as conducted
by Sellers on the Transfer Date.

 

  5. This Agreement has been duly executed by Sellers, constitutes valid and
binding obligations of the Sellers and is enforceable against Sellers in
accordance with its terms.

 

23



--------------------------------------------------------------------------------

14.2 Information

Without prejudice to any other representation or warranty set out in this
Agreement, the information in this Agreement (including, without limitation, the
representations and warranties in this Agreement, including the schedules and
Appendices) together with the information provided by the Sellers or their
representatives in response to questions presented by the Purchaser and its
representatives in the document entitled “due diligence review (the “Q&A”)
attached hereto as Appendix 13a and other written responses by Sellers to the
Purchaser’s and its representatives’ questions presented prior to the signing of
this Agreement, taken as together as a whole, does not contain any material
misstatement of facts or omit to state facts necessary to make the statements
made not materially misleading.

 

14.3 Financial Information

The Reference Accounts and the other financial information concerning the EL
Business provided included in Appendix 13a (the “Financial Information”), has
been prepared with U.S. generally accepted accounting principles (“U.S. GAAP”)
consistently applied by the Subsidiary / the Parent Company, and the Financial
Information fairly present in all material respect the financial position and
performance of the EL Business, as per the dates and for the periods specified
in such Financial Information.

All Accounts Receivable represent valid and enforceable obligations of the EL
Business owed to the Purchaser after the Transfer Date and, by the terms of such
receivables, payable to the Purchaser within 90 days from the Transfer Date. The
portion of the general reserve which covers bad and doubtful receivables of USD
$46,000 is formed in accordance with the US GAAP and, to the Sellers’ Knowledge,
is sufficient to cover all Accounts Receivable not paid to the Purchaser in the
ordinary course of business after the Transfer Date (without any proceedings or
debt collection by the Purchaser).

 

14.4 Conduct of Business

Between June 1, 2012 and the date of this Agreement, the EL Business has been
conducted by Sellers in its ordinary course of business.

 

14.5 The Commercial Contracts

 

  1. There are no contracts relating to or necessary in the operation of the EL
Business as of the Transfer Date, material to the conduct of the EL Business
other than the Commercial Contracts listed in Appendix 2.

 

  2. The Commercial Contracts have been duly executed and are legally valid and
enforceable in accordance with their respective terms, as disclosed to the
Purchaser in writing in connection with the Purchaser’s due diligence review,
and they have been entered into in the normal course of business and on arm’s
length.

 

  3. All Liabilities under the Commercial Contracts required to have been paid
or performed by Sellers on or prior to the Transfer Date have been paid or
performed in accordance with the terms of such contracts.

 

24



--------------------------------------------------------------------------------

  4. Neither the Sellers nor, to Sellers’ Knowledge, any other party to any
Commercial Contract material to the conduct of the EL Business is in default
under such agreement in any material respect. The Sellers have not received
notice of early termination of any Commercial Contract material to the conduct
of the EL Business.

 

  5. There are no pending, or to the Seller’s Knowledge, threatening legal
disputes of any kind with respect to the Commercial Contracts.

 

14.6 Transfer Assets

 

  1. The Sellers have, and the sale pursuant to this Agreement will vest the
Purchaser with, full, unrestricted, exclusive, valid and transferable title to
and ownership of the Transfer Assets free and clear of all Encumbrances.

 

  2. All Transfer Assets that are tangible property are in a condition
satisfactory for use for the purpose for which they are currently used in the
conduct of the EL Business having due regard to their age and normal wear and
tear and have been properly maintained for normal use in the ordinary course of
the EL Business.

 

  3. Subject to Sellers’ inventory reserve existing on the Transfer Date as
described on Appendix 14, all Inventory is of a good, usable and merchantable
quality and quantity usable for the purpose which they are used in the ordinary
course of the EL Business.

 

14.7 Intellectual Property

 

  1. The Intellectual Property includes all property rights and intellectual
property rights necessary to the operation of the EL Business as conducted by
Sellers on the Transfer Date.

 

  2. Each of the Patents have been duly registered either in the name of the
Subsidiary or the Parent Company with, applied for or granted by, as the case
may be, the appropriate authorities in the respective countries and such
registrations, filings and issuances remain in full force. All renewal
applications or renewal fees and other fees relating to the Patents which were
required to be filed or paid, as the case may be, on or prior to the Transfer
Date have been made or paid.

 

  3. There are no pending or, to the Sellers’ Knowledge, threatened proceedings,
litigation or other adverse claims with respect to the Intellectual Property
and, to the Sellers’ Knowledge, no person or entity is infringing the
Intellectual Property.

 

  4. None of the Intellectual Property is subject to any outstanding order,
judgement, lien, encumbrance or attachment or other Encumbrance.

 

  5. The conduct of the EL Business and the use of the Intellectual Property by
the Sellers prior to the Transfer Date does not, infringe the intellectual
property or other rights of any third party.

 

25



--------------------------------------------------------------------------------

  6. The consummation of the transaction contemplated by this Agreement will not
result in a breach of or the termination of any rights included among the
Intellectual Property.

 

  7. Sellers have not granted any licenses or other rights with respect to the
Intellectual Property to any third parties.

 

  8. No Intellectual Property are owned by, or in the physical possession of,
any employee or other third party.

 

  9. The Employee Inventions are covered by valid, enforceable and written
contracts regarding Sellers ‘ownership rights with respect to the Intellectual
Property (including but not limited to inventions), freely transferable to the
Purchaser.

 

14.8 Information Technology

 

  1. In addition to the IT Licenses and the Commercial Contracts concerning IT
services, there are no other information technology software licenses or other
IT services agreements used in or necessary for the operation of the EL Business
by Sellers. The IT Licenses have been duly executed and are legally valid and
enforceable in accordance with their respective terms, as disclosed to the
Purchaser in writing in connection with the Purchaser’s due diligence review.
All Liabilities under the IT Licenses required to have been paid or performed by
Sellers on or prior to the Transfer Date have been paid or performed in
accordance with the terms of such contracts.

 

  2. Subject to the requirement to obtain the consent of the third party
licensor, as set out in Appendix 11, the information technology software covered
by the IT Licenses transferred as a part of the Transfer Assets can be used by
the Purchaser as from the Transfer Date.

 

14.9 Espoo Facility and Environmental Matters

 

  1. The Subsidiary is in compliance with all environmental Laws and
environmental permits required by any environmental authorities with respect to
the Espoo Facility. Without prejudice to the generality of the foregoing
sentence, all hazardous substances used or generated by the Subsidiary at the
Espoo Facility have at all times been disposed of in compliance with applicable
environmental Laws and environmental permits in effect now or at the time of
such disposal.

 

  2. The Subsidiary has duly obtained all environmental permits required under
environmental Laws or otherwise necessary to conduct the EL Business at the
Espoo Facility and all such permits are in full force and effect. The Subsidiary
has not received any written notice that any environmental permit is been
revoked, suspended, amended, varied, withdrawn or not renewed.

 

26



--------------------------------------------------------------------------------

  3. There are no pending, or to the Seller’s Knowledge, threatening proceedings
against the Subsidiary in respect of any breach of any environmental legislation
or permit.

 

  4. The Subsidiary has complied with all applicable environmental Laws or
permits and is not subject to any order of any legal authority for any clean-up
or other remediation acts with respect to the Espoo Facility or any related
obligation to investigate environmental matters with respect to the Espoo
Facility.

 

  5. The Espoo Facility has been duly maintained, in accordance with the
provisions of the Espoo Lease and normal and prudent standards applicable in the
relevant industry. The Espoo Facility is in good operating condition and fit for
the operation of the EL Business. The Sellers have complied and comply in all
material respects with applicable Laws, permits, and agreements related to
planning, building, fire, safety, health, and other similar matters regarding
the Espoo Facility. To the Sellers’ Knowledge, no authorities have made any
decision or taken any action that could have a material adverse effect on the
use of the Espoo Facilities (including revocation of any permits).

 

14.10 Employees

 

  1. A listing of the employment contracts, together with up-to-date information
on the salary and any pension and other benefits of such employees, of (a) the
Transferred Employees is attached hereto as Appendix 7 and (b) of Jim Liu is
attached hereto as Appendix 7a. Copies of the employment contracts listed in
Appendix 7 that have been disclosed to the Purchaser as part of its due
diligence review prior to the signing of this Agreement are true, complete and
current on the date hereof. There are no pension benefits, bonus schemes,
deferred compensation agreements, incentive programs or similar arrangements
with respect to any Transferred Employees or Jim Liu in excess of those provided
by the relevant mandatory Laws or collective bargaining agreements, except as
set out in Appendix 7 and Appendix 7a. The Sellers have, in respect of each
Transferred Employee, complied with all obligations imposed on them by the
employment contract of the Transferred Employee, or by any applicable mandatory
Law or collective agreement. All salaries, bonus and other amounts due to be
paid to the Employees on or prior to the Transfer Date have been paid when due.
The Sellers have, at all times, fully paid all contributions for pension
liabilities when due.

 

  2. Each of the Transferred Employees works mainly (as the concept is
determined under Finnish law) within the scope of the EL Business on the
Transfer Date. No former employee of the Sellers has the priority to be
re-employed in the EL Business.

 

  3. Except as set out in Appendix 17, the Sellers are not party to or bound by
any collective agreements with respect to the Transferring Employees or Jim Liu.

 

  4. No material occupational health or occupational safety related occurrences
or material work place accidents have taken place prior to the Transfer Date
that after Transfer Date will lead to any additional liabilities to the
Purchaser.

 

27



--------------------------------------------------------------------------------

  5. No Transferred Employee has given Sellers notice of the termination of his
or her employment with Sellers.

 

  6. There are no pending or, to Sellers Knowledge, threatened claims or labour
litigation in respect of the Transferred Employees. All negotiations or other
actions required to be conducted by Sellers with any trade union under a
collective bargaining agreement or otherwise or any worker’s representative
required in connection with or as a result of the transaction contemplated by
this Agreement have been completed by Sellers prior to the Transfer Date. The
Sellers have not engaged in any lock-outs or been the object of any strikes with
respect to Transferred Employees.

 

14.11 Compliance

All Permits necessary to carry out the EL Business as conducted on the Transfer
Date are listed in Appendix 14a, are full in force and effect and there are not
any currently existing violations of any such Permits, and with the exception of
non-assignable Permits set out in Appendix 14b, such Permits will remain in
force despite the transactions contemplated by this Agreement. There is no
pending action or other proceeding which seeks the revocation of any Permit. The
Sellers have complied and comply with all Laws applicable to the EL Business.

The Sellers have complied with the reporting and any other obligations and
requirements with respect to funding provided by TEKES with respect to the EL
Business and fulfilled the criteria for the grant of such funding, and the
Sellers have not taken actions or measures (or omissions) that could lead to
obligation for the Purchaser to return or repay any TEKES funding. In addition
to TEKES funding described in Appendix 14c, the Sellers have not received other
subsidy, aid or relief from any authority or organisation which will be or may
have to be repaid due to the consummation of the transactions contemplated by
this Agreement or otherwise

 

14.12 Insurance

 

  1. The EL Business has at all times been covered by insurance policies of a
customary type and amount and such insurance will be in full force and effect up
until the signing of this Agreement.

 

  2. Sellers have made no claims under the insurance policies covering the EL
Business during three years prior to the Transfer Date.

 

  3. To Sellers Knowledge, there have been no facts, incidents or circumstances
prior to the Transfer Date giving rise to an insurance claim.

 

14.13 Products

 

  1. The products and services produced, provided or sold within EL Business are
fit for the purpose and use for which they are intended, and meet the relevant
specifications and requirements of the purchase orders and agreements. No
product or service produced, provided or sold within EL Business violates any
Laws or Permits.

 

28



--------------------------------------------------------------------------------

  2. The product warranties referred to in Section 4.2 are given in the ordinary
course of business and they are binding for a period of not longer than 12
months (except sales in China for which the warranty period is 24 months) from
the delivery. No claims, investigations or proceedings based on product
liability or product warranties or other obligations for products or services
produced, provided or sold within EL Business are pending or, to the Sellers’
Knowledge, threatened.

 

14.14 Litigation

There are no litigation, proceeding, investigation, claim or other actions are
pending or, to Sellers Knowledge, threatened against Sellers in respect of the
EL Business or the ownership or the use of the Transfer Assets.

 

15 INDEMNITY

 

  (a) Survival of Representations and Covenants

Without limiting the provisions regarding the allocation of obligations and
liabilities relating to the Transfer Assets and Assumed Liabilities or the
exclusion of the Excluded Assets and Excluded Liabilities set out in Sections 4,
12 and 13, the representations, warranties, covenants and indemnification
obligations of Sellers, and representations, warranties, covenants and
indemnification obligations of the Purchaser, set forth in this Agreement shall
survive the Transfer Date and shall continue in full force and effect up through
and including November 30, 2014 except that (i) the provisions of Section 17
shall survive and continue in full force and effect up through November 30,
2015, (ii) the provisions of Section 11.7 shall survive and continue in full
force and effect up through the end of the applicable statute of limitations,
(iii) the provisions of Section 13.5 shall survive and continue in full force
and effect up through and including November 30, 2017, and (iv) the provisions
of Section 5.1 shall survive and continue in full force and effect up through
November 30, 2015 (each such date hereinafter the “Claims Date”).

 

  (b) Indemnification by Sellers

Subject to the provisions of this Section 15(b), and as an integral part of the
Transaction, Sellers hereby agree to hold harmless and indemnify the Purchaser
from and against, and to compensate and reimburse the Purchaser for any claim or
loss which is suffered or incurred by the Purchaser (regardless of whether or
not such claim or loss relates to any third party claim) arising out of or in
connection with:

 

  (1) any inaccuracy in any representation or warranty made by Sellers in this
Agreement; and

 

  (2) any failure by Sellers to perform or comply with any covenant or agreement
in this Agreement.

 

29



--------------------------------------------------------------------------------

Any claim for indemnification by the Purchaser pursuant to this Section 15 shall
be subject to the following limitations:

 

  (i) the Parties agree and acknowledge that, however without limiting the
Sellers’ indemnification and other obligations and liabilities under Sections 5,
11.7, 12, 13, 16, and 17, indemnification provisions of this Section 15 are the
Purchaser’s sole and exclusive remedy with respect to all claims and losses of
every kind and nature arising in connection with transactions contemplated by
this Agreement or the subject matter hereof,

 

  (ii) the aggregate indemnification obligations of Sellers, however without
limiting the Sellers’ indemnification and other obligations and liabilities
under Sections 5, 11.7, 12, 13, 16, and 17, shall be limited to an amount equal
to fifty percent (50%) of the Purchase Price actually paid or due for payment by
the Purchaser to Sellers under this Agreement (the “Cap”). For the avoidance of
doubt, to the extent a claim or claims made prior to or on the applicable Claims
Date exceed the amount of the Cap determined at the time such Claim is made,
such claims remain outstanding until the Cap has been finally determined (i.e.
until the last portion of Additional Purchase Price has been paid or is due for
payment); and

 

  (iii) Sellers are not required to make any indemnification payment unless a
written notice of a claim is given by the Purchaser prior to or on the
applicable Claims Date (it being clear that the Purchaser shall be entitled to
make an initial claim for any contingent loss and finalise such initial claim
when the contingent loss has ceased to be contingent);

 

  (iv) unless a claim made by the Purchaser under this Agreement has been
satisfied, settled or withdrawn previously, the arbitral proceedings based on
such claim shall be commenced against any of the Sellers within 12 months from
the notice of a claim referred to above in sub-section (iii) in accordance with
Section 21 (Governing law and arbitration);

provided, however, that the foregoing limitations shall not apply in the case of
fraud, gross negligence or willful misconduct, or with respect to breach of
representations and warranties set out in Sections 14.1 and 14.6(1).

 

(c) Defense of Third Party Claims

In the event of the assertion or commencement by any third party of any claim or
proceeding with respect to which Sellers may become obligated hereunder to
indemnify, hold harmless, compensate or reimburse the Purchaser pursuant to this
Section 15, the Purchaser shall reasonably promptly, but in any event within
thirty (30) days following knowledge thereof, notify Sellers of such claim or
proceeding and of the facts within the Purchaser’s knowledge related thereto by
providing written notice to the Sellers. Save for liabilities in relation to
product warranties (which may be handled by Purchaser at its discretion),
Sellers shall have the right, at its election, to assume the defense,
negotiation and settlement of such claim or proceeding at its sole expense.
Notwithstanding anything to the contrary contained herein, in the event of an
indemnification claim arising under Section 13 if the Sellers propose to settle
such third-party claim for an amount that exceeds the maximum amount for which
Sellers would be liable pursuant to Section 13, then Sellers shall not agree to
any such settlement without the prior written consent of the Purchaser. In any
such matter:

 

30



--------------------------------------------------------------------------------

(1) the Sellers shall proceed to defend such claim or proceeding in a diligent
manner, always taking the due interests of the Purchaser reasonably into
account;

(2) the Sellers shall keep the Purchaser informed of all material developments
and events relating to such claim or proceeding and consult the Purchaser in
advance in order to comply with point (1) above;

(3) the Purchaser shall make available to the Sellers any documents and
materials in the possession or control of the Purchaser that may be reasonably
necessary to the defense of such claim or proceeding; and

(4) the Purchaser shall have the right to participate in the defense of such
claim or proceeding at its own expense.

 

16 NON-DISCLOSURE OF PROPRIETARY DATA AND PUBLICITY

The Parties shall not at any time make use of, divulge or otherwise disclose,
directly or indirectly any trade secret or other proprietary data relating to
the other Party (it being agreed that after Transfer Date, any information
relating to the EL Business will be deemed proprietary data relating to the
Purchaser and not to either of the Sellers) or any element of the contents of
this Agreement to any third party, save as otherwise required by law and the
authorities. The non-disclosure agreement entered into between the Purchaser and
the Parent Company effective 29 March 2012 shall terminate and expire upon
signing of this Agreement.

The Sellers hereby undertake at any time whether after the Transfer Date not
without the written consent of Purchase to divulge or use, whether directly or
indirectly, for its own benefit or for the benefit of any person, corporation or
business entity other that the Purchaser, as the case may be, any information or
knowledge concerning the EL Business not in public domain.

All press releases and other public relations activities of the Parties with
regard of the transactions contemplated under this Agreement shall be mutually
approved by the Parent Company and Purchaser in advance except for statements
required to be presented by the Parent Company to comply with United States
federal and state securities laws.

 

17 NON-COMPETITION AND COMPENSATION FOR DAMAGES

The Subsidiary and Parent Company hereby agree that for a period of three
(3) years from and after the Transfer Date, it shall not (and shall cause that
any of their Affiliates does not) either directly or indirectly, for its own
benefit or as agent for another, (a) carry on or participate in the ownership,
management or control of or financing of or consult for a person or business
enterprise engaged in the design, development, manufacture, marketing,
distribution and sale of EL panels and displays or other aspect of the EL
Business or (b) employ or solicit for employment, any Transferred Employee or
other employees of the Purchaser.

 

31



--------------------------------------------------------------------------------

18 OTHER COVENANTS

 

18.1 Use of Planar name and redirecting website traffic

The Sellers grant the Purchaser a license to use the Planar name and the
trademark described in Appendix 15 for a transitional period commencing on the
Transfer Date and ending 24 months after Transfer Date solely for the purpose of
disposing of any branded Inventory included among the Transferred Assets, in
addition to which the Purchaser may continue to use the Planar name and
trademark in new products manufactured with the Transferred Assets before
31 December 2012 so as to allow smooth transition and compliance with any
Commercial Contracts. Further, the Purchaser shall be entitled to redirect (and
the Subsidiary shall execute the necessary technical measures enabling the
redirecting of) any traffic from the website www.planar.fi to the Purchaser’s
websites during the mentioned transitional period.

 

19 FURTHER ASSURANCES

The Parties shall, after the Transfer Date, execute and deliver such further
agreements and other documents and take such other actions as the other party
may reasonably request to consummate or implement the Transaction or any other
action agreed herein or to evidence such events or matters.

 

20 MISCELLANEOUS

 

20.1 Notices

Any notices or other communication to or upon the other Party under this
Agreement will be effective only if made in writing in English and delivered to
the other Party to the address specified in Appendix 16 or to such other address
as specified by a Party to the other Party in accordance with this Section 20.1.
All notices and other communications will be deemed to have been received by the
relevant Party (a) on the on the third (3rd) business day after the day of
mailing if sent by overnight courier or first class mail or (b) on the day of
transmission if sent by fax or e-mail.

 

20.2 Appendices Incorporated

Each Appendix to which reference is made herein and which is attached hereto is
deemed to be incorporated in this Agreement by such reference.

 

20.3 Interpretation

The fact that a Party has drafted or participated in drafting this Agreement or
any Related Agreement, or any provisions thereof, does not in any way affect the
interpretation of this Agreement or any Related Agreement to the disadvantage of
such Party.

 

32



--------------------------------------------------------------------------------

The headings and the table of contents of this Agreement and any Related
Agreement are for convenience of reference only and do not in any way limit or
affect the meaning or interpretation of the provisions of this Agreement or any
Related Agreement.

 

20.4 Severability

If any term or condition of this Agreement or any Related Agreement is found to
be invalid, illegal or unenforceable, all other terms and conditions of this
Agreement or any Related Agreement will remain unaffected and in full legal
force and effect. The Parties shall negotiate and agree in good faith to
replace, to the extent permitted by applicable Law, such individual term or
condition by a provision of the same or similar effect or meaning or having as
close as possible the same economic purpose as initially pursued by the Parties
through such individual term or condition.

 

20.5 Amendments

Any modifications or amendments to this Agreement or any Related Agreement will
be valid and binding only when made in writing and executed by each Party unless
otherwise explicitly provided herein.

 

20.6 No Waiver

No provision or right under this Agreement or any Related Agreement will be
considered waived without an explicit written statement or agreement signed by
the waiving Party in each specific case. Failure by the Party at any time to
require performance of any provisions of this Agreement or any Related Agreement
does not in any manner affect such Party’s right to enforce the same. A waiver
of any term, provision or right under this Agreement or any Related Agreement
will not be construed as a waiver of the same under any subsequent events or
circumstances or as a waiver of any other term, provision or right thereunder.

 

20.7 Costs and Expenses

Except as otherwise expressly set out in this Agreement or any Related
Agreement, all costs and expenses, including fees and disbursements of legal
counsel and other advisers, incurred in connection with this Agreement or any
Related Agreement or the transactions contemplated therein shall be paid by the
Party incurring such costs and expenses, whether or not Closing will occur or
has occurred.

 

21 GOVERNING LAW AND ARBITRATRION

This Agreement and the legal relations between the Parties shall be governed by
and construed in accordance with the laws of Finland.

Disputes arising from this Agreement are to be settled by arbitration in
Helsinki. The Parties shall jointly appoint the single arbitrator or, if they
cannot agree within thirty days, the arbitrator shall be appointed by the Board
of Arbitration of the Central Chamber of Commerce in Finland and the rules of
the said board are to be observed in the arbitral proceedings. The proceedings
shall be commenced in English.

 

33



--------------------------------------------------------------------------------

22       APPENDICES; EXHIBITS

Appendix 1

  Equipment

Appendix 1a

  Inventory

Appendix 2

  Commercial Contracts

Appendix 3

  IT Licenses

Appendix 4

  Patents

Appendix 5

  Employees

Appendix 6

  Employee Inventions

Appendix 7

  Employee Agreements

Appendix 7a

  Agreements with Jim Liu

Appendix 8

  Other Excluded Assets

Appendix 9

  Accounts Payable

Appendix 10

  Warranty Obligations

Appendix 11

  Consents

Appendix 11b

  Reference Accounts and Reference NAV

Appendix 11c

  Calculation of the Additional Purchase Price

Appendix 12

  Retained Employees

Appendix 12a

  Employee Communication Plan

Appendix 12b

  Sellers Disclosure Schedule

Appendix 13

  Meeting Minutes

Appendix 13a

  Due Diligence Q&A

Appendix 13b

  Financial Information

Appendix 14

  Inventory Reserve

Appendix 14a

  Permits

Appendix 14b

  Non-assignable Permits

Appendix 14c

  TEKES Funding

Appendix 15

  Licensed Trademark

Appendix 16

  Notice Details

Appendix 17

  Collective Bargaining Agreements with respect to Transferred Employees and Jim
Liu

Appendix 18

  CEI MOQ Stock

Appendix 19

  Excess Stock

Exhibit A

  Loan Agreement I

Exhibit B

  Loan Agreement II

Exhibit C

  Mutual Co-operation and Services Agreement

Exhibit D

  Lotus related assets and employees

[Signature page to follow]

 

34



--------------------------------------------------------------------------------

This Agreement has been signed in three (3) equal copies, one for each Party as
of the date first written above.

 

PLANAR SYSTEMS OY

 

PLANAR SYSTEMS, INC.

 

BENEQ PRODUCTS OY

 

Sampo Ahonen

Managing Director

 

35



--------------------------------------------------------------------------------

Loan Agreement I

dated 30 November 2012

between

PLANAR SYSTEMS, INC.,

PLANAR SYSTEMS OY

and

BENEQ PRODUCTS OY

 

LOGO [g448192g32b07.jpg]

 

1 (8)



--------------------------------------------------------------------------------

This loan agreement (the “Agreement”) is dated 30 November 2012 and made
between:

 

(1) Planar Systems Oy, a corporation organized and existing under the laws of
Finland, having its registered office in Olarinluoma 9, 02200 Espoo (the
“Subsidiary”);

 

(2) Planar Systems, Inc., a corporation organized and existing under the laws of
Oregon having its registered office in 1195 NW Compton Drive Beaverton, OR 97006
(USA) (the “Parent Company” and jointly with the Subsidiary the “Sellers”); and

 

(3) Beneq Products Oy, a corporation organized and existing under the laws of
Finland, having its registered office in Olarinluoma 9, 02200 Espoo (the
“Purchaser”);

(the parties referred to above in sections (1) to (3) hereinafter each a “Party”
and jointly the “Parties”).

Furthermore, Beneq Oy, the parent company of the Purchaser has signed this
Agreement in its capacity as guarantor.

BACKGROUND

On the date of this Agreement, the Sellers have sold and transferred to the
Purchaser and the Purchaser has purchased from the Sellers certain assets
relating to the Sellers’ electroluminescent business in accordance with the
terms and conditions of the sale of assets agreement dated 30 November 2012
(such agreement together with any appendices and related agreements the “Sale of
Assets Agreement”). Pursuant to the Sale of Assets Agreement, a portion of the
purchase price shall be paid by the Purchaser to the Sellers in accordance with
the terms and conditions of this Agreement.

 

1 LOAN AMOUNT

 

1.1 The amount payable by the Purchaser to the Sellers under this Agreement (the
“Loan Amount”) shall be USD 1,500,000 subject to reduction (set-off) for amounts
which are determined to be owed by any of the Sellers based on any claim for
indemnification made under the Sale of Assets Agreement by the Purchaser (or its
successor) against any of the Sellers (the “Claim”).

 

1.2 The repayment of the Loan Amount shall at all times be subject to any Claims
which have been properly brought by Purchaser under the Sale of Assets Agreement
and which have not been (a) withdrawn by the Purchaser in writing; (b) settled
in writing between the Parent Company (on its own behalf and on behalf of the
Subsidiary) and the Purchaser; or (c) resolved in an arbitral award (the
“Outstanding Claims”), and at any time when there are any Outstanding Claims
existing on a date when a portion of the Loan Amount is scheduled for repayment,
the Purchaser shall not be obliged to repay any portion of the Loan Amount to
the extent the aggregate amount of all Outstanding Claims exceeds the Loan
Amount that would be outstanding after such repayment.

 

2 INTEREST

Interest on the outstanding Loan Amount from time to time (the “Interest”) shall
accrue at a rate equal to (i) 8 per cent per annum from the date of this
Agreement through 30 November 2013 and (ii) 15 per cent per annum from and after
30 November 2013 until all outstanding Loan Amount and Interest accrued thereon
are paid (or set off) in full. Interest shall be calculated on the basis of
actual number of days lapsed, based on a 360-day year and 30-day months.

 

2 (8)



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Interest shall accrue or be payable on any
portion of the Loan Amount that is finally determined to be owed and payable to
Purchaser in respect of any Claim for the period commencing on the date of this
Agreement and ending on the date on which all or any portion of the Loan Amount
is offset hereunder in respect of such Claim (it being agreed and understood
that in the event of final amounts reimbursed to Purchaser based on Claims, any
Interest possibly paid or accrued during the term of this Agreement pursuant to
the repayment schedule set forth below in Clause 3.1 on the relevant amount
shall be recalculated from the date of this Agreement and deducted from any
future payments to be made by the Purchaser).

 

3 REPAYMENT SCHEDULE

 

3.1 The Loan Amount that on the relevant payment date exceeds the aggregate
amount of the Outstanding Claims shall become due and be repaid by the Purchaser
as follows:

 

  (a) a portion of (up to) USD 375,000 on 30 November 2014; and

 

  (b) a portion of (up to) USD 375,000 on 30 November 2015; and

 

  (c) a portion of (up to) USD 375,000 on 30 November 2016; and

 

  (d) a portion of (up to) USD 375,000 on 30 November 2017,

each payment added by the Interest (if any) accrued on the outstanding Loan
Amount until (and including) the relevant date of payment, subject to Section 2
above.

 

3.2 After repayment in accordance with Section 3.1 (or any relevant portion not
paid in full and where a Claim has not entitled the Purchaser to compensation,
as the case may be), any remaining outstanding Loan Amount (if any) shall be
repaid as follows: a portion of the remaining outstanding Loan Amount equal to
an Outstanding Claim (or part thereof) shall become due and payable within 5
business days from the issuance of an arbitral award or reaching a written
settlement between the Parent Company (on its own behalf and on behalf of the
Subsidiary) and the Purchaser, according to which such Outstanding Claim (or
part thereof) does not entitle Purchaser or Purchaser’s successor to
compensation from any of the Sellers (however, not earlier than or on the next
repayment date pursuant to Section 3.1).

 

3.3 The Purchaser shall be entitled, at its discretion, to repay the Loan Amount
(together with accrued Interest) at any time without prior notice and without
any prepayment charge.

 

3.4 (i) 79 per cent of each payment of the Loan Amount and Interest shall be
made in cash to the Subsidiary’s bank account IBAN: FI58 1583 5200 0104 05
(SWIFT: NDEAFIHH), with Nordea Bank Finland Plc or any other bank account
specified by the Parent Company (on its own behalf and on behalf of the
Subsidiary) in writing to the Purchaser; and

(ii) 21 per cent of each payment of the Loan Amount and Interest shall be made
in cash to the Parent Company’s following bank account

Planar Systems, Inc.

Bank: Bank of America, 121 SW Morrison, Portland, Oregon 97204

Account #:           002801702713

Routing #:           026009593

SWIFT:                 BOFAUS3N

or any other bank account specified by the Parent Company in writing to the
Purchaser.

 

3 (8)



--------------------------------------------------------------------------------

3.5 For the purposes of this Agreement, business day shall mean any day when
banks are generally open for business in Finland.

 

3.6 Without limiting the Outstanding Claims being deducted from the Loan Amount
(or any part thereof payable pursuant to Section 3.1), the Purchaser has a right
once during the term of this Loan Agreement not to pay on the respective due
date any agreed amounts of principal in accordance with Section 3.1 (the “Change
of Repayment Date”). The following conditions will apply upon the Purchaser
using its’ right to Change of Repayment Date:

 

  (a) the unpaid scheduled repayment amount not paid on the due date shall be
paid not later than one hundred and eighty (180) days after the agreed due date
as set out in Section 3.1;

 

  (b) In addition to the continued accrual of interest determined in accordance
with Section 2 with respect to any amount concerning which the Purchaser
exercises a Change of Repayment Date, in the event Purchaser elects to exercise
its right to Change of Repayment Date, the Purchaser is obliged to pay to the
Sellers a penalty corresponding to 12 months’ Interest on the Loan Amount
outstanding on the date of non-payment (and at the interest rate prevailing on
the date of non-payment) (for the avoidance of doubt, it being agreed and
understood that such penalty interest shall not be payable by the Purchaser if
payment is made within 14 days of the original Repayment Date);

 

  (c) the penalty pursuant to sub-clause (b) shall be paid together with the
delayed Loan Amount payment determined in accordance with Section 3.5(a);

 

  (d) no additional default interest in addition to the penalty set out in
sub-clause (b) shall be charged.

 

3.7 The Parties acknowledge that Beneq Oy as the parent company of the Purchaser
has given to the Sellers a guarantee as for its own debt (in Finnish:
omavelkainen takaus) for the payment obligations of the Purchaser under this
Agreement.

 

4 EVENT OF DEFAULT

 

4.1 The occurrence of one or more of the following events shall constitute an
event of default (each an “Event of Default”) under this Loan Agreement:

 

  (a) the Purchaser fails to pay on the due date any amount payable by it under
this Agreement to the Sellers unless:

 

  (i) the Purchaser’s uses its right to Change of Repayment Date in accordance
with Section 3.5its failure to pay is caused by administrative or technical
error; or

 

  (ii) payment is made within ten (10) banking days of the due date;

 

  (b) the Purchaser has become insolvent, or a liquidator, administrator,
receiver or similar officer is sought to be appointed or appointed for the
Purchaser or for a substantial part of its property, or bankruptcy,
reorganisation or other insolvency proceedings or other action for the relief of
debtors have been instituted by or against the Purchaser. This sub-clause
(b) shall not apply to any winding-up process which is frivolous or vexations.

 

4 (8)



--------------------------------------------------------------------------------

  (c) the Purchaser has failed to pay when due any financial indebtedness from
bank or other financial institution, non-trade lender or investor, unless
payment is made within ten (10) banking days from the due date (or another
period of time agreed between the Purchaser and the relevant institution).

 

  (d) there is commenced against Purchaser in Finland any case, proceeding or
action seeking attachment, execution or similar process against all or a
substantial part of the assets of Purchaser.

 

4.2 At any time after an Event of Default has occurred and for as long such
Event of Default has not been waived or remedied, the Sellers may declare that
all parts of the Loan Amount, together with ant accrued interest and other
amounts outstanding under this Agreement be immediately due and payable,
whereupon they shall become immediately due and payable. In addition, Sellers
may file suit or exercise any other right or remedy provided in law or in equity
in connection with a breach or default of this Agreement. Upon an Event of
Default, in addition to interest accruing on the Loan Amount hereunder, the
Purchaser shall be liable for reasonable and documented attorneys’ fees and
costs incurred by the Sellers in enforcing this Agreement and collecting amounts
due and payable hereunder. The failure by Sellers to exercise any right or
remedy with respect to the declaration of any default or Event of Default shall
not be deemed or construed to constitute a waiver by, or to preclude Sellers
from exercising any right with respect to such default or Event of Default at a
later date or with respect to any subsequent default or Event of Default by
Purchaser.

 

5 WARRANTIES OF THE PURCHASER

The Purchaser warrants to the Sellers, as at the date of this Agreement, that
the Purchaser has legal and corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement and
that this Agreement constitutes valid and binding obligations of the Purchaser
in accordance with its terms and conditions, and that the Purchaser will have at
the relevant repayment dates all funds or financing in place necessary to pay
and deliver to the Sellers the payments as contemplated hereby.

 

6 REPRESENTATIVE OF THE SUBSIDIARY

The Subsidiary hereby agrees that the Parent Company shall, for all matters
arising out of or relating to this Agreement, act on behalf of itself and on
behalf of the Subsidiary and hereby confirms to the other Parties that the
Parent Company has irrevocable power and authority to represent the Subsidiary
and to act on its behalf in relation to all such matters, including but not
limited to the right, on the Subsidiary’s behalf, to receive any payment, to
designate bank accounts for payments and to receive any documentation,
information or notices under this Agreement.

 

7 CONFIDENTIALITY

The Parties shall keep the contents of this Agreement, the transactions
contemplated hereby and any negotiations or possible proceedings in relation
hereto confidential and shall not disclose such contents, transactions,
negotiations or proceedings to any third party, except as required by any
applicable mandatory laws or stock exchange regulations.

 

5 (8)



--------------------------------------------------------------------------------

8 MISCELLANEOUS

 

8.1 Notices

Any notices or other communication to or upon the other Party under this
Agreement will be effective only if made in writing in English and delivered to
the other Party to the address specified below or to such other address as
specified by a Party to the other Parties in accordance with this Section 8.1.
All notices and other communications will be deemed to have been received by the
relevant Party upon confirmation of receipt or (a) on the on the third
(3rd) business day after the day of mailing if sent by overnight courier or
first class mail or (b) on the day of transmission if sent by fax or e-mail.

If to the Sellers:

Address included in Exhibit 16 of the Sale of Assets Agreement (or as amended
thereunder)

If to the Purchaser:

Address included in Exhibit 16 of the Sale of Assets Agreement (or as amended
thereunder)

always with a copy to the guarantor as follows:

Beneq Oy

Att. CEO

Ensimmäinen Savu 1, 01510 Vantaa, Finland

e-mail: sampo.ahonen@beneq.com

 

8.2 Interpretation

The fact that a Party has drafted or participated in drafting this Agreement or
any provisions hereof shall not in any way affect the interpretation of this
Agreement to the disadvantage of such Party. The headings and the table of
contents of this Agreement are for convenience only and shall not affect the
meaning or interpretation of the provisions of this Agreement.

 

8.3 Amendments and Waivers

Any amendment to or waiver of this Agreement shall be made in writing and signed
by or on behalf of the Parties or, in the case of a waiver, by or on behalf of
the Party waiving compliance with the Agreement. Any waiver of any of the terms
of this Agreement by Sellers shall not be or be deemed to constitute a waiver of
any other terms of this Agreement.

 

8.4 Assignment

No Party may, without the prior written consent of the other Parties, assign or
otherwise transfer its rights or obligations under this Agreement.

 

8.5 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
Finland excluding the application of its conflicts of law rules.

 

6 (8)



--------------------------------------------------------------------------------

8.6 Arbitration

Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or validity thereof, shall be finally settled by
arbitration in accordance with the Arbitration Rules of the Arbitration
Institute of the Finland Central Chamber of Commerce. The number of arbitrators
shall be one (1). The Parties shall jointly appoint the arbitrator or, if they
cannot agree within thirty (30) days, the sole arbitrator shall be appointed by
the Arbitration Institute of the Finland Central Chamber of Commerce. The place
of arbitration shall be Helsinki and the language of arbitration shall be
English. The Parties acknowledge and agree that on the basis of this Section 8.6
the arbitrator shall not have jurisdiction over any dispute, controversy or
claim arising out of or relating to the Sale of Assets Agreement.

 

8.7 Counterparts of Agreement

This Agreement has been executed in four (4) identical counterparts, one (1) for
each Party and one for Beneq Oy as the guarantor. For the avoidance of any
doubt, Sections 8.5-8.6 shall also apply in relation to Beneq Oy as the
guarantor.

[Signature pages to follow]

 

7 (8)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the day and
year first above written.

 

PLANAR SYSTEMS OY     

 

    

 

By:      By: Title:      Title: PLANAR SYSTEMS, INC.     

 

    

 

By:      By: Title:      Title: BENEQ PRODUCTS OY     

 

    

 

By:      By: Title:      Title:

We have received an original copy of this Agreement and hereby guarantee as for
our debt under Finnish law (in Finnish: omavelkainen takaus) to the Sellers the
payment obligations of our subsidiary Beneq Products Oy under this Agreement.
Date and place as above.

 

BENEQ OY     

 

    

 

By:      By: Title:      Title:

 

8 (8)



--------------------------------------------------------------------------------

Loan Agreement II

dated 30 November 2012

between

PLANAR SYSTEMS, INC.,

PLANAR SYSTEMS OY

and

BENEQ PRODUCTS OY

 

LOGO [g448192g32b07.jpg]

 

1 (7)



--------------------------------------------------------------------------------

This loan agreement (the “Agreement”) is dated 30 November 2012 and made
between:

 

(1) Planar Systems Oy, a corporation organized and existing under the laws of
Finland, having its registered office in Olarinluoma 9, 02200 Espoo (the
“Subsidiary”);

 

(2) Planar Systems, Inc., a corporation organized and existing under the laws of
Oregon having its registered office in 1195 NW Compton Drive Beaverton, OR 97006
(USA) (the “Parent Company” and jointly with the Subsidiary the “Sellers”); and

 

(3) Beneq Products Oy, a corporation organized and existing under the laws of
Finland, having its registered office in Olarinluoma 9, 02200 Espoo (the
“Purchaser”);

(the parties referred to above in sections (1) to (3) hereinafter each a “Party”
and jointly the “Parties”).

Furthermore, Beneq Oy, the parent company of the Purchaser has signed this
Agreement in its capacity as guarantor.

BACKGROUND

On the date of this Agreement, the Sellers have sold and transferred to the
Purchaser and the Purchaser has purchased from the Sellers certain assets
relating to the Sellers’ electroluminescent business in accordance with the
terms and conditions of the sale of assets agreement dated 30 November 2012
(such agreement together with any appendices and related agreements the “Sale of
Assets Agreement”). Pursuant to the Sale of Assets Agreement, a portion of the
purchase price shall be paid by the Purchaser to the Sellers in accordance with
the terms and conditions of this Agreement.

 

1 LOAN AMOUNT

The amount payable by the Purchaser to the Sellers under this Agreement (the
“Loan Amount”) shall be USD 1,100,000.

 

2 INTEREST

Interest on the outstanding Loan Amount from time to time (the “Interest”) shall
accrue at a rate equal to (i) 8 per cent per annum from the date of this
Agreement through November 30, 2013 and (ii) 15 per cent per annum from and
after November 30, 2013 until all outstanding Loan Amount and all interest
accrued thereon are paid in full. Interest shall be calculated on the basis of
actual number of days lapsed, based on a 360-day year and 30-day months.

 

3 REPAYMENT SCHEDULE

 

3.1 The Loan Amount shall become due and be repaid by the Purchaser as follows:

 

  (a) a portion of USD 275,000 on 30 November 2014; and

 

  (b) a portion of USD 275,000 on 30 November 2015; and

 

  (c) a portion of USD 275,000 on 30 November 2016; and

 

  (d) a portion of USD 275,000 on 30 November 2017,

each payment added by the Interest accrued on the outstanding Loan Amount until
(and including) the relevant date of payment.

 

2 (7)



--------------------------------------------------------------------------------

3.2 The Purchaser shall be entitled, at its discretion, to repay the Loan Amount
(together with accrued Interest) at any time without prior notice and without
any prepayment charge.

 

3.3 (i) 79 per cent of each payment of the Loan Amount and Interest shall be
made in cash to the Subsidiary’s bank account IBAN: FI58 1583 5200 0104 05
(SWIFT: NDEAFIHH), with Nordea Bank Finland Plc or any other bank account
specified by the Parent Company (on its own behalf and on behalf of the
Subsidiary) in writing to the Purchaser; and

(ii) 21 per cent of each payment of the Loan Amount and Interest shall be made
in cash to the Parent Company’s following bank account

Planar Systems, Inc.

Bank: Bank of America, 121 SW Morrison, Portland, Oregon 97204

Account #:             002801702713

Routing #:             026009593

SWIFT:                   BOFAUS3N

or any other bank account specified by the Parent Company in writing to the
Purchaser.

 

3.4 For the purposes of this Agreement, business day shall mean any day when
banks are generally open for business in Finland.

 

3.5 The Purchaser has a right once during the term of this Loan Agreement not to
pay on the respective due date any agreed amounts of principal in accordance
with Section 3.1 (the “Change of Repayment Date”). The following conditions will
apply upon the Purchaser using its right to Change of Repayment Date:

 

  (a) the unpaid scheduled repayment amount not paid on the due date shall be
paid not later than one hundred and eighty (180) days after the agreed due date
as set out in Section 3.1;

 

  (b) In addition to the continued accrual of interest determined in accordance
with Section 2 with respect to any amount concerning which the Purchaser
exercises a Change of Repayment Date, in the event Purchaser elects to exercise
its right to Change of Repayment Date, the Purchaser is obliged to pay to the
Sellers a penalty corresponding to 12 months’ Interest on the Loan Amount
outstanding on the date of non-payment (and at the interest rate prevailing on
the date of non-payment) (for the avoidance of doubt, it being agreed and
understood that such penalty interest shall not be payable by the Purchaser if
payment is made within 14 days of the original Repayment Date);

 

  (c) the penalty pursuant to sub-clause (b) shall be paid together with the
delayed Loan Amount payment determined in accordance with Section 3.5(a); and

 

  (d) no additional default interest in addition to the penalty set out in
(b) above shall be charged.

 

3.6 The Parties acknowledge that Beneq Oy as the parent company of the Purchaser
has given to the Sellers a guarantee as for its own debt (in Finnish:
omavelkainen takaus) for the payment obligations of the Purchaser under this
Agreement.

 

3 (7)



--------------------------------------------------------------------------------

4 EVENT OF DEFAULT

 

4.1 The occurrence of one or more of the following events shall constitute an
event of default (each an “Event of Default”) under this Loan Agreement:

 

  (a) The Purchaser fails to pay on the due date any amount payable by it under
this Agreement to the Sellers unless:

 

  (i) the Purchaser’s uses its right to Change of Repayment Date in accordance
with Section 3.5; or

 

  (ii) payment is made within ten (10) banking days of the due date;

 

  (b) the Purchaser has become insolvent or a liquidator, administrator,
receiver or similar officer is sought to be appointed or appointed for the
Purchaser or for a substantial part of its property, or bankruptcy,
reorganisation or other insolvency proceedings or other action for the relief of
debtors have been instituted by or against the Purchaser. This sub-clause
(b) shall not apply to any winding-up process which is frivolous or vexations.

 

  (c) the Purchaser has failed to pay when due any financial indebtedness from
bank or other financial institution non-trade lender or investor, unless payment
is made within ten (10) banking days from the due date (or another period of
time agreed between the Purchaser and the relevant institution).

 

  (d) There is commenced against Purchaser in Finland any case, proceeding or
action seeking attachment, execution or similar process against all or a
substantial part of the assets of Purchaser.

 

4.2 At any time after an Event of Default has occurred and for as long such
Event of Default has not been waived or remedied, the Sellers may declare that
all parts of the Loan Amount, together with ant accrued interest and other
amounts outstanding under this Agreement be immediately due and payable,
whereupon they shall become immediately due and payable. In addition, Sellers
may file suit or exercise any other right or remedy provided in law or in equity
in connection with a breach or default of this Agreement. Upon an Event of
Default, in addition to interest accruing on the Loan Amount hereunder, the
Purchaser shall be liable for reasonable and documented attorneys’ fees and
costs incurred by the Sellers in enforcing this Agreement and collecting amounts
due and payable hereunder. The failure by Sellers to exercise any right or
remedy with respect to the declaration of any default or Event of Default shall
not be deemed or construed to constitute a waiver by, or to preclude Sellers
from exercising any right with respect to such default or Event of Default at a
later date or with respect to any subsequent default or Event of Default by
Purchaser.

 

5 WARRANTIES OF THE PURCHASER

The Purchaser warrants to the Sellers, as at the date of this Agreement, that
the Purchaser has legal and corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement and
that this Agreement constitutes valid and binding obligations of the Purchaser
in accordance with its terms and conditions, and that the Purchaser will have at
the relevant repayment dates all funds or financing in place necessary to pay
and deliver to the Sellers the payments as contemplated hereby.

 

6 REPRESENTATIVE OF THE SUBSIDIARY

The Subsidiary hereby agrees that the Parent Company shall, for all matters
arising out of or relating to this Agreement, act on behalf of itself and on
behalf of the Subsidiary and hereby confirms to the other Parties that the
Parent Company has irrevocable power and authority to represent the Subsidiary
and to act on its behalf in relation to all such matters, including but not
limited to the right, on the Subsidiary’s behalf, to receive any payment, to
designate bank accounts for payments and to receive any documentation,
information or notices under this Agreement.

 

4 (7)



--------------------------------------------------------------------------------

7 CONFIDENTIALITY

The Parties shall keep the contents of this Agreement, the transactions
contemplated hereby and any negotiations or possible proceedings in relation
hereto confidential and shall not disclose such contents, transactions,
negotiations or proceedings to any third party, except as required by any
applicable mandatory laws or stock exchange regulations.

 

8 MISCELLANEOUS

 

8.1 Notices

Any notices or other communication to or upon the other Party under this
Agreement will be effective only if made in writing in English and delivered to
the other Party to the address specified below or to such other address as
specified by a Party to the other Parties in accordance with this Section 8.1.
All notices and other communications will be deemed to have been received by the
relevant Party upon confirmation of receipt or (a) on the on the third
(3rd) business day after the day of mailing if sent by overnight courier or
first class mail or (b) on the day of transmission if sent by fax or e-mail.

If to the Sellers:

Address included in Exhibit 16 of the Sale of Assets Agreement (or as amended
thereunder)

If to the Purchaser:

Address included in Exhibit 16 of the Sale of Assets Agreement (or as amended
thereunder),

always with a copy to the guarantor as follows:

Beneq Oy

Att. CEO

Ensimmäinen Savu 1, 01510 Vantaa, Finland

e-mail: sampo.ahonen@beneq.com

 

8.2 Interpretation

The fact that a Party has drafted or participated in drafting this Agreement or
any provisions hereof shall not in any way affect the interpretation of this
Agreement to the disadvantage of such Party. The headings and the table of
contents of this Agreement are for convenience only and shall not affect the
meaning or interpretation of the provisions of this Agreement.

 

8.3 Amendments and Waivers

Any amendment to or waiver of this Agreement shall be made in writing and signed
by or on behalf of the Parties or, in the case of a waiver, by or on behalf of
the Party waiving compliance with the Agreement. Any waiver of any of the terms
of this Agreement by Sellers shall not be or be deemed to constitute a waiver of
any other terms of this Agreement.

 

5 (7)



--------------------------------------------------------------------------------

8.4 Assignment

No Party may, without the prior written consent of the other Parties, assign or
otherwise transfer its rights or obligations under this Agreement.

 

8.5 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
Finland excluding the application of its conflicts of law rules.

 

8.6 Arbitration

Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or validity thereof, shall be finally settled by
arbitration in accordance with the Arbitration Rules of the Arbitration
Institute of the Finland Central Chamber of Commerce. The number of arbitrators
shall be one (1). The Parties shall jointly appoint the arbitrator or, if they
cannot agree within thirty (30) days, the sole arbitrator shall be appointed by
the Arbitration Institute of the Finland Central Chamber of Commerce. The place
of arbitration shall be Helsinki and the language of arbitration shall be
English. The Parties acknowledge and agree that on the basis of this Section 8.6
the arbitrator shall not have jurisdiction over any dispute, controversy or
claim arising out of or relating to the Sale of Assets Agreement.

 

8.7 Counterparts of Agreement

This Agreement has been executed in four (4) identical counterparts, one (1) for
each Party and one for Beneq Oy as the guarantor. For the avoidance of any
doubt, Sections 8.5-8.6 shall also apply in relation to Beneq Oy as the
guarantor.

[Signature pages to follow]

 

6 (7)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the day and
year first above written.

 

PLANAR SYSTEMS OY      

 

     

 

By:       By: Title:       Title: PLANAR SYSTEMS, INC.      

 

     

 

By:

      By: Title:       Title: BENEQ PRODUCTS OY      

 

     

 

By:

      By: Title:       Title:

We have received an original copy of this Agreement and hereby guarantee as for
our debt under Finnish law (in Finnish: omavelkainen takaus) to the Sellers the
payment obligations of our subsidiary Beneq Products Oy under this Agreement.
Date and place as above.

 

BENEQ OY      

 

     

 

By:       By: Title:       Title:

 

7 (7)



--------------------------------------------------------------------------------

Mutual Co-operation and Services Agreement

Dated 30 November 2012

Between

PLANAR SYSTEMS, INC.,

PLANAR SYSTEMS OY,

and

BENEQ PRODUCTS OY

 

-1-



--------------------------------------------------------------------------------

MUTUAL CO-OPERATION AND SERVICES AGREEMENT

THIS MUTUAL CO-OPEARATION AND SERVICES AGREEMENT (this “Agreement”) is made this
30th day of November, 2012, by and between Planar Systems Oy, a corporation
organized and existing under the laws of Finland, having its registered office
in Olarinluoma 9, 02200 Espoo (the “Subsidiary”); Planar Systems, Inc., a
corporation organized and existing under the laws of Oregon having its
registered office in 1195 NW Compton Drive Beaverton, OR 97006 (USA) (the
“Parent Company” and collectively with the Subsidiary, the “Sellers”); and Beneq
Products Oy, a corporation organized and existing under the laws of Finland,
having its registered office in Ensimmäinen savu, 01510 Vantaa, Finland (the
“Purchaser”).

WHEREAS, the Sellers and the Purchaser have entered into a Sale of Assets
Agreement of even date hereof (the “Purchase Agreement”), whereby Sellers have
agreed to sell and the Purchaser has agreed to acquire the EL Business of
Sellers pursuant to the terms of the Purchase Agreement (the “Transaction”); and

WHEREAS, in order to facilitate the orderly transfer of the EL Business in an
effective manner, the Parties have agreed to provide certain services for the
periods and on the terms and conditions set forth herein; and

WHEREAS, any capitalized term not otherwise defined in this Agreement shall have
the meaning given such term in the Purchase Agreement;

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein and in the Purchase Agreement as well as other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, and
intending to be legally bound hereby, the Parties agree as follows:

 

1. SERVICES

1.1 Transition Services to be Provided by Sellers. During the term of this
Agreement, the Sellers shall provide to the Purchaser the following services:
(a) the services relating to the support of operations and sales management in
North America and in Asia described on schedule 1.1 (A) (“Operations & Sales
Management Services”), and (b) the IT services relating to the 2-in-1, the Carve
Out and IT Infrastructure Services described on Schedule 1.1 (B) (“IT
Services”).

1.2 Transition Services to be Provided by the Purchaser. During the term of this
Agreement, the Purchaser shall provide to the Sellers the following services:
(a) the services relating to financial operations described on Schedule 1.2
(A) (“Financial Operations Services”), and (b) the services relating to IT
infrastructure described on Schedule 1.1 (B) (“IT Services”) and (c) the
services associated with providing office space to employees of the Sellers
after the Closing as described on Schedule 1.2 (B) (“Real EstateServices”). Each
of the services to be provided under Sections 1.1 and 1.2 are individually, a
“Transition Service” and collectively, the “Transition Services”).

 

-2-



--------------------------------------------------------------------------------

1.3 Period the Transition Services Will Be Provided. The Parties shall commence
the performance of the Transition Services immediately upon the Closing, and,
unless earlier terminated by the Purchaser or Sellers, at the case may be in
accordance with Section 4.2, shall continue the performance in accordance with
the Schedules.

1.4 Cooperation. The Purchaser, on the one hand, and the Sellers, on the other
hand, shall cause their respective employees, and their respective Affiliates
and their employees, to cooperate and coordinate with employees of the other
Party and of the other party’s Affiliates, and shall take, or cause to be taken,
all reasonably appropriate action, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under applicable laws and regulations
for effective delivery of the Transition Services. The Parties acknowledge that
the Transition Services described in the Schedules may not include all services
that the Parties finally determine are desirable to receive from the other
Party. Therefore, if within six (6) months from the Transfer Date, either Party
identifies a service or services that they wish to have the other Party provide
hereunder (“Additional Services”), the Party desiring Additional Services will
provide the other Party with a written Additional Services request, which
summarizes the nature of the Additional Services, scope and required duration.
Upon such request, the Parties agree to hold a meeting within ten (10) business
days from the date of the Additional Services request to discuss the matter in
order to attempt to reach an agreement regarding a definition of the Additional
Services and regarding the terms and conditions under which such Additional
Services are to be provided including remuneration relating to such Additional
Services to be received by the Party providing such services. In addition, each
Party shall name a point of contact who shall be responsible for the day-to-day
implementation of this Agreement, including attempted resolution of any issues
that may arise during the performance of any Party’s obligations hereunder. For
such purposes, the Sellers have designated Ryan Gray and the Purchaser has
designated Sampo Ahonen.

1.5 Third Party Services. The Parties shall have the right to engage the
services of independent contractors to deliver or assist them in delivering the
Transition Services contemplated under this Agreement, in each case without the
prior written approval of the other Party, provided, that the party engaging
such independent services (a) will be liable for the costs of such contractors
(including temporary employees) under the terms of this Agreement, (b) shall
impose on such independent contractors the confidentiality obligations specified
in this Agreement, (c) shall supervise the performance of such third parties to
ensure that the Transition Services meet the requirements of this Agreement, and
(d) shall remain wholly responsible for the performance of such contractors.

1.6 Provider Access. To the extent reasonably required for the performance of
the Transition Services hereunder, the Parties shall provide access during
normal business hours to the office space, plants, telecommunications and
computer equipment and systems, and any other areas and equipment reasonably
requested by such Party, provided that the Parties shall observe the applicable
security policies that are communicated in advance of being granted such access.

 

-3-



--------------------------------------------------------------------------------

1.7 Costs.

(a) The Purchaser shall pay the Sellers for Seller’s costs of providing the
Operations & Sales Management Services as set forth on Schedule 1.1 (A) hereto
and the IT Services as set forth in Schedule 1.1 (B).

(b) The Sellers shall pay the Purchaser for Purchaser’s costs of providing the
Financial Operations Services as set forth on Schedule 1.2 (A) hereto, the IT
Services as set forth in Schedule 1.1 (B) and the Real Estate Services as set
forth in Schedule 1.2 (B).

(c) Within fifteen (15) days after each calendar month, each party shall provide
the other Party with a written itemized statement of the costs reimbursable by
such other Party in accordance with applicable Schedules, together with
reasonable supporting documentation. Each such invoice shall be payable within
thirty (30) days after its receipt by a Party. The Parties shall keep full and
accurate books of account, records and copies of all documents relating to the
costs reimbursable in accordance with the Schedules hereto and this section.

 

2. CONFIDENTIALITY

2.1 Purchaser Confidential Information. The Purchaser may from time to time
communicate to the Sellers, or the Sellers may otherwise retain or gain access
to, certain confidential business or technical information with respect to the
EL Business, the Purchaser’s operations, business plans or intellectual property
after the date of this Agreement (the “Purchaser Confidential Information”). The
Sellers shall not disclose, or permit the disclosure of, any Purchaser
Confidential Information to any third party without the express prior written
consent of the Purchaser. The Sellers shall use the Purchaser Confidential
Information only for purposes of performing the Transition Services and shall
not make any other use thereof without the express prior written consent of the
Purchaser. Without limiting the generality of the foregoing, the Seller shall
limit the use and disclosure of the Purchaser Confidential Information to those
of its employees who need such information to perform the Transition Services,
and the Seller shall ensure that each employee who has access to the Purchaser
Confidential Information complies with the obligations set forth above.

2.2 Seller Confidential Information. The Sellers may from time to time
communicate to the Purchaser, or the Purchaser may otherwise gain access to,
certain confidential business or technical information with respect to the
Seller’s operations, business plans or intellectual property (excluding , for
the purposes of this Agreement, any information relating to the EL Business)
after the date of this Agreement (the “Seller Confidential Information”). The
Purchaser shall not disclose, or permit the disclosure of, any Seller
Confidential Information to any third party without the express prior written
consent of the Seller. The Purchaser shall use the Seller Confidential
Information only for purposes of this Agreement and shall not make any other use
thereof without the express

 

-4-



--------------------------------------------------------------------------------

prior written consent of the Seller. Without limiting the generality of the
foregoing, the Purchaser shall limit the use and disclosure of the Seller
Confidential Information to those of its employees who need such information for
the purposes of this Agreement, and the Purchaser shall ensure that each
employee who has access to the Seller Confidential Information complies with the
obligations set forth above.

2.3 Confidentiality Exceptions. Notwithstanding the foregoing, the Purchaser
Confidential Information and the Seller Confidential Information shall not
include information which the receiving party can establish (a) to have been
publicly known prior to disclosure of such information by the disclosing party
to the receiving party, (b) to have become publicly known, without fault on the
part of the receiving party, subsequent to disclosure of such information by the
disclosing party to the receiving party or (c) to already be in the possession
of, or separately developed by, the other party; provided, however, that nothing
in this Agreement shall be deemed as limiting or diminishing in any manner the
Seller’s confidentiality obligations under the Purchase Agreement.

2.4 Permitted Disclosures. The confidentiality obligations contained in this
Section 2 shall not apply to the extent that the receiving party is required to
disclose information by law, order or regulation of a governmental agency or a
court of competent jurisdiction, provided the receiving party shall provide
written notice thereof to the disclosing party and sufficient opportunity to
object to any such disclosure or to request confidential treatment thereof.

 

3. WARRANTY AND LIABILITY

3.1 Level of Services; Disclaimer of Warranties. Each of the Parties represents
and warrant to the other Party as follows:

(a) The Parties shall perform the Transition Services in a reasonable and
workmanlike manner. Without limiting the foregoing, unless otherwise agreed
herein (or in the Schedules), the Transition Services provide by the Sellers
shall be provided substantially at the same standard of care as provided prior
to the Transfer Date.

(b) The Parties shall perform the Transition Services (i) in accordance with the
terms and conditions of this Agreement, and (ii) in all material respects in
compliance with all applicable laws, ordinances, regulations and orders
applicable to performance of the Transition Services.

(c) EXCEPT FOR THOSE EXPRESSLY STATED ABOVE THE PARTIES EXPRESSLY DISCLAIM ANY
AND ALL WARRANTIES, REPRESENTATIONS AND CONDITIONS OF ANY KIND, WHETHER EXPRESS
OR IMPLIED, TO THE FULL EXTENT PERMISSIBLE, INCLUDING, BUT NOT LIMITED TO,
AVAILABILITY, ACCURACY, COMPLETENESS, CORRECTNESS, RELIABILITY, WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT
WITH RESPECT TO THE SERVICES, GOODS OR PRODUCTS PROCURED, SUPPLIED OR FURNISHED
IN CONNECTION HEREWITH.

 

-5-



--------------------------------------------------------------------------------

3.2 Remedies.

(a) If any Transition Service fails to comply with the standards set forth in
Section 3.1, and aggrieved Party shall notify the other Party of such failure,
then the other Party shall correct the noncompliance (e.g., by reperformance of
the applicable the Transition Service or otherwise) as promptly as practicable,
but in any event within 30 days after the receipt of notice of such
noncompliance through the employment of reasonable corrective measures.

(b) Neither Party shall be liable to the other party for its performance or
failure to perform under this Agreement, except for liability arising from the
willful misconduct or gross negligence of a Party (or the willful misconduct or
gross negligence of such Party’s employees, agents and subcontractors) in
performing its obligations under this Agreement. Neither Party shall be liable
for any indirect, special, consequential or liquidated damages of any kind
whatsoever arising out of or in connection with the breach of the terms hereof,
even if either party had been advised, knew or should have known the possibility
thereof including, but not limited to lost profits, lost business revenue and
failure to realize expected savings.

 

4. TERM AND TERMINATION

4.1 Term. Unless earlier terminated in accordance with Section 4.2 below, this
Agreement shall be in effect from the Closing until the date on which the party
is no longer obligated to provide any further Transition Services in accordance
with the applicable schedule.

4.2 Termination.

(a) This Agreement may be terminated by a Party if the other Party has
materially breached its obligations under this Agreement and if that Party has
not cured such default within thirty (30) days following the date on which the
other Party has given written notice specifying the facts constituting the
default; or

(b) Termination of this Agreement shall not relieve the Parties of any
obligation accruing prior to such termination, and the provisions of Sections
1.7(a) and (b), 2, 4.2 and 6 shall survive any such termination.

 

5. ASSIGNMENT

This Agreement and the Parties’ respective rights and obligations hereunder may
not be assigned by any Party without the prior written consent of the other
Party. This Agreement shall inure to the benefit of and be binding upon any
successors or permitted assigns of the Parties. Notwithstanding the above the
Purchaser may assign any of its rights and obligations (or any part thereof)
under this Agreement to any of its Affiliate at its sole discretion.

 

-6-



--------------------------------------------------------------------------------

6. MISCELLANEOUS

6.1 Notices. Any notice, request or demand desired or required to be given
hereunder shall be in writing given by personal delivery, confirmed facsimile
transmission or overnight courier service, in each case addressed as
respectively set forth in the introduction to this Agreement or to such other
address as any party shall have previously designated by such a notice. The
effective date of any notice, request or demand shall be the date of personal
delivery, the date on which successful facsimile transmission is confirmed or
the date actually delivered by a reputable overnight courier service, as the
case may be, in each case properly addressed as provided herein and with all
charges prepaid.

6.2 Entire Agreement; Amendments. This Agreement, including any Schedules
hereto, constitute the entire agreement of the Parties with respect to the
subject matter hereof and thereof and supersede any and all prior
understandings, written or oral, between the parties, or any of them, with
regard to the subject matter hereof and thereof. This Agreement may not be
amended, modified or waived orally, but only by an instrument in writing signed
by an authorized representative of each of the Parties hereto.

6.3 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

6.4 Waiver. Waiver of any term or condition of this Agreement by any Party
hereto shall be effective if in writing and shall not be construed as a waiver
of any subsequent breach or failure of the same term or condition or any other
terms or conditions of this Agreement. No waiver shall be effective unless it is
in writing signed by an authorized representative of the waiving Party.

6.5 No Third Party Beneficiaries. Subject to Section 5 nothing in this Agreement
shall confer any rights or liabilities upon any Person that is not a party to
this Agreement, except as expressly provided hereunder.

6.6 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in multiple counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

 

-7-



--------------------------------------------------------------------------------

6.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Finland, excluding the conflict of law principles
and the United Nations Convention for the International Sale of Goods

6.8 Waiver of Jury Trial / Arbitration. EACH OF THE PURCHASER AND THE SELLERS
HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS
OF PURCHASER AND THE SELLER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF. Any dispute, controversy or claim arising out of or relating
to this Agreement, or the breach, termination or validity thereof shall be
finally settled by arbitration in accordance with the Rules of the Arbitration
Institute of the Finland Chamber of Commerce (“Rules”). The place of arbitration
shall be Helsinki and the tribunal is composed on one (1) arbitrator appointed
in accordance with the said Rules. The language of the arbitration shall be
English.

6.9 Other Remedies. Except as otherwise set forth herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, and the exercise by a party of
any one right or remedy hereunder will not preclude the exercise of any other
right or remedy.

6.10 Interpretation. The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.” The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

6.11 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefor, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

6.12 Insurance. Each Party shall, throughout the term of this Agreement, carry
appropriate insurance with a reputable insurance company covering property
damage, business interruptions and general liability insurance (including
contractual liability) to protect its own business and property interests.

[Signatures appear on following page]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into and signed this Mutual
Co-Operation and Services Agreement as of the date and year first above written.

 

PLANAR SYSTEMS, INC.

By:  

 

Name:  

 

Title:  

 

PLANAR SYSTEMS OY By:  

 

Name:  

 

Title:  

 

BENEQ PRODUCTS OY By:  

 

Name:  

 

Title:  

 

 

-9-